Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of June 26, 2012 by

and among

CYPRESS SEMICONDUCTOR CORPORATION

The GUARANTORS Referred to Herein

The LENDERS Referred to Herein

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

JPMORGAN CHASE BANK, N.A. and SILICON VALLEY BANK,

as Syndication Agents

BANK OF AMERICA N.A.

ROYAL BANK OF CANADA

UBS SECURITIES LLC

and

UNION BANK N.A.

as Documentation Agents

 

 

$430,000,000 Revolving Credit Facility

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBC CAPITAL MARKETS

SILICON VALLEY BANK

UBS SECURITIES LLC

and

UNION BANK N.A.,

as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

 

Definitions and Interpretations

  



  

Section 1.01.

   Definitions      1   

Section 1.02.

   Accounting Terms; Certain Pro Forma Adjustments      36   

Section 1.03.

   Interpretation, Etc      37   

ARTICLE 2

 

Loans and Letters of Credit

  



  

Section 2.01.

   Term Loans      38   

Section 2.02.

   Revolving Loans      38   

Section 2.03.

   Swing Line Loans      39   

Section 2.04.

   Issuance of Letters of Credit and Purchase of Participations Therein      42
  

Section 2.05.

   Pro Rata Shares; Availability of Funds      47   

Section 2.06.

   Use of Proceeds      47   

Section 2.07.

   Evidence of Debt; Register; Lenders’ Books and Records; Notes      48   

Section 2.08.

   Interest on Loans      49   

Section 2.09.

   Conversion/Continuation      51   

Section 2.10.

   Default Interest      51   

Section 2.11.

   Fees      52   

Section 2.12.

   Scheduled Payments/Commitment Reductions      53   

Section 2.13.

   Voluntary Prepayments/Commitment Reductions      53   

Section 2.14.

   Mandatory Prepayments/Commitment Reductions      54   

Section 2.15.

   Application of Prepayments/Reductions      56   

Section 2.16.

   General Provisions Regarding Payments      57   

Section 2.17.

   Ratable Sharing      58   

Section 2.18.

   Making or Maintaining Eurodollar Rate Loans      59   

Section 2.19.

   Increased Costs; Capital Adequacy      60   

Section 2.20.

   Taxes; Withholding, Etc      62   

Section 2.21.

   Defaulting Lenders      65   

Section 2.22.

   Obligation to Mitigate; Removal or Replacement of a Lender      67   

Section 2.23.

   Incremental Facilities      68   

Section 2.24.

   Notices      70   

ARTICLE 3

 

Conditions Precedent

  



  

Section 3.01.

   Closing Date      70   

Section 3.02.

   Conditions to Each Credit Extension      72   

 

i



--------------------------------------------------------------------------------

ARTICLE 4

 

Representations and Warranties

  



  

Section 4.01.

   Organization; Requisite Power and Authority; Qualification      73   

Section 4.02.

   Equity Interests and Ownership      73   

Section 4.03.

   Due Authorization      74   

Section 4.04.

   No Conflict      74   

Section 4.05.

   Governmental Consents      74   

Section 4.06.

   Binding Obligation      74   

Section 4.07.

   Historical Financial Statements      75   

Section 4.08.

   Projections      75   

Section 4.09.

   No Material Adverse Effect      75   

Section 4.10.

   Adverse Proceedings, Etc      75   

Section 4.11.

   Payments of Taxes      75   

Section 4.12.

   Properties      76   

Section 4.13.

   Environmental Matters      76   

Section 4.14.

   No Defaults      76   

Section 4.15.

   Governmental Regulation      76   

Section 4.16.

   Employee Matters      77   

Section 4.17.

   Employee Benefit Plans      77   

Section 4.18.

   [Reserved]      78   

Section 4.19.

   Solvency      78   

Section 4.20.

   Compliance with Statutes, Etc      78   

Section 4.21.

   Disclosure      78   

Section 4.22.

   PATRIOT Act      79   

Section 4.23.

   Sanctioned Persons      79   

Section 4.24.

   Federal Reserve Regulations      79   

ARTICLE 5

 

Affirmative Covenants

  



  

Section 5.01.

   Financial Statements and Other Reports      80   

Section 5.02.

   Existence      83   

Section 5.03.

   Payment of Taxes and Claims      83   

Section 5.04.

   Maintenance of Properties      83   

Section 5.05.

   Insurance      83   

Section 5.06.

   Books and Records; Inspections      84   

Section 5.07.

   Compliance with Laws      84   

Section 5.08.

   Environmental      84   

Section 5.09.

   Subsidiaries      84   

Section 5.10.

   Additional Material Real Estate Assets      85   

Section 5.11.

   Further Assurances      85   

Section 5.12.

   Post-Closing Actions      86   

Section 5.13.

   Designation Of Restricted And Unrestricted Subsidiaries      86   

 

ii



--------------------------------------------------------------------------------

ARTICLE 6

 

Negative Covenants

  



  

Section 6.01.

   Indebtedness      88   

Section 6.02.

   Liens      90   

Section 6.03.

   No Further Negative Pledges      92   

Section 6.04.

   Restricted Payments      92   

Section 6.05.

   Restrictions on Subsidiary Distributions      94   

Section 6.06.

   Investments      95   

Section 6.07.

   Fundamental Changes; Acquisitions      97   

Section 6.08.

   Disposition of Assets      97   

Section 6.09.

   Transactions with Shareholders and Affiliates      97   

Section 6.10.

   Conduct of Business      98   

Section 6.11.

   Amendments or Waivers of Organizational Documents      98   

Section 6.12.

   Amendments or Waivers of with Respect to Certain Indebtedness      98   

Section 6.13.

   Fiscal Year      98   

Section 6.14.

   Hedging Agreements      98   

ARTICLE 7

 

Financial Covenants

  



  

Section 7.01.

   Fixed Charge Coverage Ratio      99   

Section 7.02.

   Total Leverage Ratio      99   

Section 7.03.

   Secured Leverage Ratio      99   

Section 7.04.

   Minimum Liquidity      99   

ARTICLE 8

 

Guaranty

  



  

Section 8.01.

   Guaranty of the Obligations      100   

Section 8.02.

   Payment by Guarantors      100   

Section 8.03.

   Liability of Guarantors Absolute      100   

Section 8.04.

   Waivers by Guarantors      102   

Section 8.05.

   Guarantors' Rights of Subrogation, Contribution, Etc      103   

Section 8.06.

   Subordination of Other Obligations      104   

Section 8.07.

   Continual Guaranty      104   

Section 8.08.

   Authority of Guarantors or Borrower      104   

Section 8.09.

   Financial Condition of Borrower      104   

Section 8.10.

   Bankruptcy, Etc      105   

Section 8.11.

   Discharge of Guaranty Upon Sale of Guarantor      105   

 

iii



--------------------------------------------------------------------------------

ARTICLE 9

 

Events Of Default

  



  

Section 9.01.

   Events of Default      106   

ARTICLE 10

 

Agents

  



  

Section 10.01.

   Appointment of Agents      109   

Section 10.02.

   Powers and Duties      109   

Section 10.03.

   General Immunity      110   

Section 10.04.

   Agents Entitled to Act as Lender      111   

Section 10.05.

   Lenders’ Representations, Warranties and Acknowledgment      112   

Section 10.06.

   Right to Indemnity      112   

Section 10.07.

   Successor Administrative Agent, Collateral Agent, Swing Line Lender,
Syndication Agents and Documentation Agents      113   

Section 10.08.

   Collateral Documents and Guaranty      115   

ARTICLE 11

 

Miscellaneous

  



  

Section 11.01.

   Notices      116   

Section 11.02.

   Expenses      118   

Section 11.03.

   Indemnity      119   

Section 11.04.

   Set-Off      120   

Section 11.05.

   Amendments and Waivers      121   

Section 11.06.

   Successors and Assigns; Participations      124   

Section 11.07.

   Independence of Covenants      127   

Section 11.08.

   Survival of Representations, Warranties and Agreements      127   

Section 11.09.

   No Waiver; Remedies Cumulative      128   

Section 11.10.

   Marshalling; Payments Set Aside      128   

Section 11.11.

   Severability      128   

Section 11.12.

   Obligations Several; Independent Nature of Lenders’ Rights      128   

Section 11.13.

   Headings      129   

Section 11.14.

   APPLICABLE LAW      129   

Section 11.15.

   CONSENT TO JURISDICTION      129   

Section 11.16.

   Waiver of Jury Trial      129   

Section 11.17.

   Confidentiality      130   

Section 11.18.

   Usury Savings Clause      131   

Section 11.19.

   Counterparts      132   

Section 11.20.

   Effectiveness; Entire Agreement      132   

Section 11.21.

   PATRIOT Act      132   

Section 11.22.

   Electronic Execution of Assignments      132   

Section 11.23.

   No Fiduciary Duty      132   

 

iv



--------------------------------------------------------------------------------

APPENDICES:

 

A Revolving Commitments

B Notice Addresses

SCHEDULES:

 

5.12 Post-Closing Actions

EXHIBITS:

 

A-1 Funding Notice

A-2 Conversion/Continuation Notice

A-3 Issuance Notice

B-1 Term Loan Note

B-2 Revolving Loan Note

B-3 Swing Line Note

C Compliance Certificate

D [Reserved]

E Assignment Agreement

F U.S. Tax Certificate

G-1 Closing Date Certificate

G-2 Solvency Certificate

H Counterpart Agreement

I Pledge and Security Agreement

J Intercompany Note

K Joinder Agreement

L-1 Form of Letter of Credit Application

L-2 Form of Letter of Credit

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of June 26, 2012, is entered into
by and among CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), the GUARANTORS from time to time party hereto, the LENDERS from
time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (together with its permitted successors in such capacity,
“Administrative Agent”) and as collateral agent (together with its permitted
successor in such capacity, “Collateral Agent”), JPMORGAN CHASE BANK, N.A. and
SILICON VALLEY BANK, as syndication agents (collectively, and together with each
of their permitted successors in such capacity, “Syndication Agents”), BANK OF
AMERICA N.A., ROYAL BANK OF CANADA, UBS SECURITIES LLC and UNION BANK N.A., as
documentation agents (collectively, and together with each of their permitted
successors in such capacity, “Documentation Agents”) and MORGAN STANLEY BANK,
N.A., as Issuing Bank.

RECITALS:

The Borrower has requested the Lenders to make available the Revolving
Commitments on the Closing Date. The Lenders are willing to make available the
Revolving Commitments on the terms and subject to the conditions set forth in
this Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Section 1.01. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereto by Borrower or any of its Restricted
Subsidiaries.



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
by (ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (excluding any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
threatened in writing against or affecting Borrower or any of its Restricted
Subsidiaries or adversely affecting any property of Borrower or any of its
Restricted Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent,
(iii) Syndication Agents, (iv) Documentation Agents and (v) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity.

“Agent Affiliates” as defined in Section 11.01(b).

“Aggregate Amounts Due” as defined in Section 2.17(a).

 

2



--------------------------------------------------------------------------------

“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Margin” and “Applicable Commitment Fee Percentage” mean a
percentage, per annum, determined by reference to the following table:

 

Class of

Loan

   Applicable
Margin:
Eurodollar
Rate Loans     Applicable
Margin: Base
Rate Loans     Applicable
Commitment
Fee Percentage  

Revolving Loans

     2.25 %      1.25 %      0.375 % 

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that in the case of Section 2.21 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Reserve Requirement” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Applicable Reserve Requirement shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“Application” means an application, substantially in the form of Exhibit L-1 or
such other form as the Issuing Bank may specify as the form for use by its
similarly situated customers from time to time, requesting the Issuing Bank to
open a Letter of Credit.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 11.01(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arrangers” means, collectively, Morgan Stanley, J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital Markets, Silicon
Valley Bank, UBS Securities LLC and Union Bank N.A. in their capacity as joint
lead arrangers and joint bookrunners.

“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback or
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of Borrower’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including with respect to
Borrower, the Equity Interests of any of Borrower’s Restricted Subsidiaries
(but, for the avoidance of doubt, not including Equity Interests of Borrower),
other than (i) inventory (or other assets, including intangible assets) sold,
leased or licensed out in the ordinary course of business(for the avoidance of
doubt, including any arrangements established in connection with transfer
pricing arrangements cost plus arrangements or cost-sharing arrangements),
(ii) obsolete, surplus or worn-out property, (iii) sales of Cash Equivalents for
the Fair Market Value thereof, (iv) dispositions of property (including the sale
of any Equity Interest owned by such Person) from (A) any Restricted Subsidiary
that is not a Guarantor to any other Restricted Subsidiary that is not a
Guarantor or to any Credit Party or (B) any Credit Party to any other Credit
Party; (v) dispositions of property in connection with casualty or condemnation
events; (vi) dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business,
(vii) (x) dispositions of the Equity Interests in any Unrestricted Subsidiary
(except as provided in clause (y)) so long as the consideration received for
such Equity Interests shall be in an amount at least equal to the Fair Market
Value thereof, and (y) dispositions of the Equity Interests in Deca
Technologies, Inc. Cayman and Cypress Envirosystems Inc. and their respective
Subsidiaries (unless, in each case, designated as a Restricted Subsidiary in
accordance with Section 5.13), (viii) dispositions of property to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property,
(ix) dispositions permitted by Section 6.02 (to the extent constituting a
transfer or other disposition of property), Section 6.06 or Section 6.07,
(x) any abandonment, failure to maintain, non-renewal or other disposition of
any intellectual property (or rights relating thereto) that Borrower or any of
its Restricted Subsidiaries determines in good faith is desirable in the conduct
of its business, (xi) dispositions of auction rate securities; and
(xii) dispositions of property in connection with transactions permitted by
Section 6.01(i)

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 11.06(b).

 

5



--------------------------------------------------------------------------------

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, president, vice president (or the
equivalent thereof), chief financial officer or treasurer of such Person;
provided that the secretary or assistant secretary of such Person shall have
delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.

“Available Incremental Amount” means, as of the date of determination, the
aggregate amount of New Revolving Loan Commitments and New Term Loan Commitments
available to Borrower pursuant to Section 2.23.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or institutes, applies for or consents to any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (iii) the Adjusted Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficiary” means each Agent, Issuing Bank, Lender, Lender Counterparty and
Treasury Services Provider.

“Board of Directors” means the board of directors or comparable governing body
of Borrower, or any committee thereof duly authorized to act on its behalf.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

6



--------------------------------------------------------------------------------

“Bond Hedge” means any call options or capped call options or similar derivative
instrument referencing Borrower’s common stock purchased by Borrower
substantially concurrently with the issuance of Convertible Notes to hedge
Borrower’s obligations under such Convertible Notes with a strike price or
exercise price (howsoever defined) (or, in the case of capped call options, a
lower strike price or exercise price (howsoever defined)) initially equal to the
conversion or exchange price (howsoever defined) of the related Convertible
Notes (subject to rounding); provided that the purchase price for such Bond
Hedge, less the proceeds received by the Borrower from the sale of any related
Warrant, if any, does not exceed the net proceeds received by the Borrower from
the sale of such Convertible Notes.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligations” means, as applied to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease, and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means:

(1) United States dollars, or money in other currencies received in the ordinary
course of business,

(2) U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition,

(3) (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of one year or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding one year from the date of acquisition,
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any State thereof
having capital, surplus and undivided profits in excess of $500 million whose
short-term debt is rated “A-2” or higher by S&P or “P-2” or higher by Moody’s,

 

7



--------------------------------------------------------------------------------

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (2) and (3) above entered
into with any financial institution meeting the qualifications specified in
clause (3) above,

(5) commercial paper rated at least P-1 by Moody’s or A-1 by S&P and maturing
within one year after the date of acquisition,

(6) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A-1 by
Moody’s,

(7) money market funds at least 95% of the assets of which consist of
investments of the type described in clauses (1) through (6) above, and

(8) Investments that are consistent with the investment policy of the Borrower,
as it may be amended from time to time, that has been adopted by the Board of
Directors.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (7) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(1) through (7) and in this paragraph.

“Casualty Event” means any casualty, eminent domain, condemnation or other
similar event.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement (a) the adoption or phase-in of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.19(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

8



--------------------------------------------------------------------------------

“Change of Control” means:

(i) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of more than 35% of the total voting power of the voting stock of Borrower;

(ii) individuals who on the Closing Date constituted the Board of Directors of
Borrower, together with any new directors whose election by the Board of
Directors or whose nomination for election by the stockholders of Borrower was
approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office; or

(iii) the occurrence of any “change of control” or “fundamental change” (or
similar event, however denominated) under and as defined in any indenture or
other agreement or instrument in respect of Material Indebtedness of Borrower or
any Restricted Subsidiary that entitles the holders of such Material
Indebtedness to accelerate such Indebtedness (but giving effect to any grace
period provided in the applicable indenture or other agreement or instrument).

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having New Term Loans Exposure of each applicable Series
and (b) Lenders having Revolving Exposure (including Swing Line Lender) and
(ii) with respect to Loans, each of the following classes of Loans: (a) each
Series of New Term Loans and (b) Revolving Loans (including Swing Line Loans).

“Closing Date” means the first date on which the conditions precedent set forth
in Article 3 are satisfied.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Schedule 5.12.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, the Mortgages and all other instruments, documents
and agreements delivered by or on behalf of any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
Collateral of that Credit Party as security for the Obligations.

 

9



--------------------------------------------------------------------------------

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the real, personal
or mixed property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period:

(a) Consolidated Net Income determined for such period, plus:

(b) in each case, only to the extent deducted in determining such Consolidated
Net Income for such period (and in each case determined on a consolidated basis
for Borrower and its Restricted Subsidiaries in accordance with GAAP) the sum of
the following amounts for such period:

(i) Consolidated Interest Expense, including, amortization of debt discount,
debt issuance costs, commissions, discounts and other fees and charges
associated with Indebtedness (including commitment and administrative fees and
charges with respect to Indebtedness); plus

(ii) provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds); plus

(iii) depreciation and amortization; plus

(iv) losses (or minus any gains) realized upon the sale or other disposition of
any asset that is not sold or disposed of in the ordinary course of business and
any loss (or minus any gain) realized upon the sale or other disposition of any
Equity Interest of any Person; plus

(v) unusual, extraordinary or non-recurring, charges, expenses or losses; plus

(vi) any losses from an early extinguishment of indebtedness; plus

(vii) all other non-cash charges, non-cash expenses or non-cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period); plus

 

10



--------------------------------------------------------------------------------

(viii) non-cash compensation expenses from equity based compensation, including,
without limitation, stock, options to purchase stock and stock appreciation
rights issued to the management, employees or board members of Borrower; plus

(ix) any unrealized losses (or minus any unrealized gains) in respect of Hedge
Agreements; plus

(x) transaction fees, costs and expenses related to (A) any issuance of
Securities, (B) any disposition of divisions, lines of business (including the
Securities of any Subsidiary and any Asset Sale), (C) any Permitted Acquisition,
and (D) any recapitalization or the incurrence, amendment, modification or
repayment of Indebtedness (in each case of clauses (A) through (D), whether or
not successful), including, without limitation all Transaction Costs; plus

(xi) restructuring and integration costs (which for the avoidance of doubt,
shall include retention, severance, systems establishment costs, contract
termination costs, including future lease commitments, and costs to consolidate
facilities and relocate employees); provided that such amounts (other than any
such restructuring and integration costs arising from the sale or disposition of
the Specified Assets) shall not exceed 7.5% of Consolidated Adjusted EBITDA for
such period (before giving effect to such adjustment); plus

(xii) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any Permitted
Acquisition; plus

(xiii) operating expense reductions and other operating improvements or
synergies reasonably expected to result from any acquisitions, divestitures,
restructuring, cost savings initiatives and other similar initiatives taken
after the Closing Date; provided that (i) such operating expense reductions,
operating improvements or synergies are reasonably identifiable and factually
supportable and (ii) such actions have been taken or are to be taken (in the
good faith determinations by the Borrower and evidenced by a certificate of a
Financial Officer of the Borrower) within 12 months after such transaction or
initiative is consummated or commenced; provided further that such amounts
(other than any such restructuring and integration costs arising from the sale
or disposition of the Specified Assets) shall not exceed 7.5% of Consolidated
Adjusted EBITDA for such period (before giving effect to such adjustment); plus

(xiv) Insurance Loss Addbacks; minus

(c) all non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period) plus any Insurance Loss Deduction.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, reflected
in the consolidated statement of cash flows of Borrower and its Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include:

 

11



--------------------------------------------------------------------------------

(i) any expenditures which constitute a Permitted Acquisition permitted under
Section 6.06;

(ii) any expenditures to the extent financed with Net Asset Sale Proceeds of an
Asset Sale pursuant to Section 2.14;

(iii) any expenditures to the extent financed with Net/Insurance Condemnation
Proceeds of a Casualty Event pursuant to Section 2.14; and

(iv) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of
substantially concurrent sale of used or surplus equipment.

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (i) Consolidated Interest Expense for such period,
(ii) scheduled amortization payments made during such period on account of
principal of Indebtedness of the Borrower or any of its Restricted Subsidiaries
(including scheduled amortization principal payments in respect of any Term
Loans but excluding the Revolving Loans), (iii) income taxes paid in cash during
such period, (iv) Consolidated Capital Expenditures paid in cash during such
period (excluding the principal amount of Indebtedness incurred during such
period to finance such expenditures, but including any repayments of such
Indebtedness incurred during such period and (v) Restricted Payments consisting
of dividends or distributions to holders of Borrower’s common stock paid in cash
during such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including the interest component of Capital Leases determined in accordance
with GAAP and capitalized interest) of Borrower and its Restricted Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit, and giving effect to
any net payments under Interest Rate Agreements, but, excluding (i) any amount
not payable in Cash during the applicable period (including any such amounts
attributable to original issue discount) and (ii) any one time financing fees,
including, without limitation, any amounts referred to in Section 2.11(d) or
(e) payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Borrower and its Restricted Subsidiaries for such period determined on
a consolidated basis in conformity with GAAP; provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:

(a) the net income (or loss) of any Person that is not a wholly-owned Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Restricted Subsidiaries;

 

12



--------------------------------------------------------------------------------

(b) the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary;

(c) any gains (or losses) attributable to Asset Sales;

(d) any unusual, extraordinary or non recurring gains (but not losses); and

(e) the cumulative effect of a change in accounting principles.

In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.

“Consolidated Total Assets” means, at any date of determination, the total
amount of assets of Borrower and its Restricted Subsidiaries, as set forth on
the most recent financial statements delivered pursuant to Sections 5.01(a) and
(b).

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (excluding, however, the types described in clause (f) of the
definition of Indebtedness (other than letters of credit), clause (g) of such
definition (solely to the extent it relates to the types of Indebtedness
described in clause (f) of the definition thereof (other than letters of
credit)), clause (h) of such definition (solely to the extent it relates to the
types of Indebtedness described in clause (f) of the definition thereof (other
than letters of credit)) and clause (i) of such definition) (or, if higher, the
par value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness) determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Secured Debt” means Consolidated Total Debt that is secured
by a Lien on any asset of Borrower or any of its Restricted Subsidiaries.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Convertible Notes” means notes issued by Borrower in a public offering, Rule
144A or other private placement that are optionally convertible into common
stock of Borrower (and cash in lieu of fractional shares), cash or any
combination of cash or common stock of Borrower.

 

13



--------------------------------------------------------------------------------

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.09.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, any Joinder
Agreement, the Collateral Documents and any documents or certificates executed
by Borrower in favor of Issuing Bank relating to Letters of Credit.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means Borrower and the Guarantors.

“Default” means an Event of Default or a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to Administrative Agent, any Lender or any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified
Administrative Agent, Issuing Bank, Swing Line Lender, any other Lender,
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by Administrative Agent or
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans under this Agreement; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon Administrative
Agent’s or Borrower’s receipt of such certification in form and substance
satisfactory to it and Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by Borrower with the written consent
of the Administrative Agent and, if required by the Credit Documents, the
Required Lenders (or as supplemented by Borrower pursuant to the terms of the
Credit Documents), delivered by Borrower to the Administrative Agent for the
benefit of the Lenders.

 

14



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests and the payment
in cash in lieu of the issuance of fractional shares of such Equity Interests),
in whole or in part or (iii) is or becomes convertible into or exchangeable
(unless at the sole option of the issuer thereof) for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 181 days after the Latest Maturity Date then in
effect; provided that Equity Interests will not constitute Disqualified Equity
Interests solely because of provisions giving holders thereof the right to
require repurchase or redemption upon an “asset sale“ or “change of control”
occurring prior to the date that is 181 days after the Latest Maturity Date then
in effect if the payment upon such redemption or repurchase is contractually
subordinated in right of payment to the Obligations.

“Documentation Agents” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than a Subsidiary (i) substantially all of the assets of which consist of stock
of Subsidiaries that are classified as “controlled foreign corporations” for
U.S. federal income tax purposes or (ii) that is owned by a Foreign Subsidiary.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or an Approved Fund, or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither any Credit Party nor any Affiliate thereof shall be an Eligible
Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was within the six years prior to the date of
this Agreement sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, written demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person
brought against the Borrower or any Restricted Subsidiary, arising (i) pursuant
to or in connection with any actual or alleged violation of any Environmental
Law by the Borrower or any of its Restricted Subsidiaries; (ii) in connection
with the presence of any Hazardous Material on any real property owned or leased
by the Borrower or any Restricted Subsidiary or any actual or alleged Hazardous
Materials Activity of the Borrower or any of its Restricted Subsidiaries; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
public health or safety, natural resources or the environment caused by the
Borrower or any of its Restricted Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Approvals, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational or employee safety or health (as it relates to Hazardous
Materials), industrial hygiene, or the protection of the environment, in any
manner applicable to Borrower or any of its Restricted Subsidiaries or any
Material Real Estate Assets.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include any debt securities
that are convertible into or exchangeable for any combination of Equity
Interests and/or Cash, including, without limitation, Convertible Notes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Restricted Subsidiaries shall continue to be considered an ERISA Affiliate
of Borrower or any such Restricted Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Borrower or such Restricted Subsidiary and with respect to liabilities arising
after such period for which Borrower or such Restricted Subsidiary could be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means any of the following: (i) a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation); (ii) the failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a

 

16



--------------------------------------------------------------------------------

notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of material fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; or (ix) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Credit Agreement” means the Amended and Restated Loan and Security
Agreement, dated as of March 2, 2009, by and between Borrower and Silicon Valley
Bank.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient under any Credit Document: (a) income or franchise Taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction (i) under the laws of which such Recipient is organized or in which
its principal office is located, (ii) that are Other Connection Taxes, or
(iii) in the case of any Lender, in which its applicable lending office is
located, and (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction described in
clause (a) above, and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by Borrower under Section 2.22(b), except any
such request with respect to a Defaulting Lender), any withholding Taxes
(i) resulting from any law in effect (including FATCA) on such date such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office), (ii) that are attributable

 

17



--------------------------------------------------------------------------------

to such Non-U.S. Lender’s failure to comply with Section 2.20(f), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Taxes pursuant
to Section 2.20(a), or (iii) that are imposed on amounts payable by any Credit
Party pursuant to FATCA.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates.

“Fair Market Value” means the sales price that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Financial Officer of
Borrower or the Restricted Subsidiary with respect to sales prices not in excess
of $10,000,000 or determined in good faith by the Board of Directors of Borrower
or the Restricted Subsidiary with respect to sales prices equal to or in excess
of $10,000,000, as applicable, which determination will be conclusive (unless
otherwise provided in this Agreement).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
amended or successor version that is substantively comparable and not materially
more onerous to comply with, and any current or future Treasury regulations or
other official administrative guidance (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the Internal Revenue Service)
promulgated thereunder.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer or vice president of finance or controller of such Person.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Borrower that such financial statements were prepared in
accordance with GAAP and fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year end adjustments.

 

18



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
the Sunday closest to December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter Period
then ending to (ii) Consolidated Fixed Charges for such four Fiscal Quarter
Period.

“Flood Hazard Property” as defined in Schedule 5.12.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
central bank or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Approval” means any authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with a Governmental Authority required by applicable requirements of law to be
obtained or held by Borrower or any of its Restricted Subsidiaries in connection
with its business, the due execution, delivery and performance of the Credit
Documents, the creation, perfection and enforcement of the Liens contemplated by
the Collateral Documents and the other transaction contemplated hereby.

“Grantor” as defined in the Security Agreement.

“Guaranteed Obligations” as defined in Section 8.01.

“Guarantor” means each wholly-owned Domestic Subsidiary of Borrower that is a
Restricted Subsidiary (other than an Immaterial Subsidiary).

“Guaranty” means the guaranty of each Guarantor set forth in Article 8.

 

19



--------------------------------------------------------------------------------

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedging Agreement” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies, excluding
any Bond Hedge or Warrant.

“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Borrower and its
Subsidiaries as of the most recent Fiscal Quarter ended after the date of the
most recent audited financial statements and at least ten days prior to the
Closing Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three, six or
nine month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the Financial Officer of Borrower as fairly
presenting, in all material respects, the financial condition of Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject, in the case of clause
(ii), to changes resulting from audit and normal year end adjustments.

“Immaterial Subsidiary” means each Restricted Subsidiary of Borrower now
existing or hereafter acquired or formed and each successor thereto, (a) which
accounts for not more than (i) 3.0% of the consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (ii) 3.0% of the
net book value of the consolidated assets (after intercompany eliminations) of
Borrower and its Subsidiaries, in each case, as of the last day of the most
recently completed Fiscal Quarter as reflected on the financial statements for
such quarter and (b) if the Restricted Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 10% of such consolidated gross revenues and more than 10% of the net book
value of the consolidated assets, each as described in clause (a) above, then
the term “Immaterial Subsidiary” shall not include each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or consolidated assets and then in descending order) necessary to
account for at least 90% of the consolidated gross revenues and 90% of the net
book value of the consolidated assets, each as described in clause (a) above.

 

20



--------------------------------------------------------------------------------

“Increased Amount Date” as defined in Section 2.23.

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or similar arrangements, (g) all guarantee obligations of such
Person in respect of obligations of others of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, that the amount of
such Indebtedness shall be limited to the lesser of such obligation and the
value of the property subject to such Lien if such Person has not assumed or
become liable for the payment of such obligation, and (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of Disqualified Equity Interests of such Person.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), out-of-pocket
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of one primary counsel (with
exceptions for conflicts of interest) and one local counsel in each relevant
jurisdiction) in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or out-of-pocket expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit

 

21



--------------------------------------------------------------------------------

Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) any commitment
letter, fee letter or engagement letter delivered by any Agent or any Lender to
Borrower with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Restricted Subsidiaries.

“Indemnified Taxes” means (i) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (ii) Other Taxes.

“Indemnitee” as defined in Section 11.03.

“Insurance Loss Addback” shall mean, with respect to any period, the amount of
any loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by a Credit Party in a subsequent period and
within one year of the date of the underlying loss.

“Insurance Loss Deduction” shall mean, with respect to any period, the amount of
any Insurance Loss Addback included in determining Consolidated Adjusted EBITDA
for a prior period in the event that either (i) any insurance or indemnity
recovery related to such Insurance Loss Addback is actually and finally denied
by the applicable insurer or indemnifying party during such period, or (ii) one
year has elapsed from the date of the underlying loss without the receipt of an
actual insurance or indemnity recovery.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J evidencing certain Indebtedness owed among Credit Parties and their Restricted
Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if agreed to
by all affected Lenders), as selected by Borrower in the applicable Funding
Notice or Conversion/Continuation Notice, (i)

 

22



--------------------------------------------------------------------------------

initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

“Interest Rate Agreement” means any Hedging Agreement entered into for the
purpose of hedging the interest rate exposure associated with Borrower’s and its
Restricted Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any purchase or other acquisition by Borrower or any of
its Restricted Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than a Guarantor); (ii) any loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business),
extension of credit (by way of guaranty or otherwise) or capital contributions
by Borrower or any of its Restricted Subsidiaries to any other Person (other
than Borrower or any Guarantor).

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Morgan Stanley Bank, N.A., as Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity.

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any New Term
Loan, any New Revolving Loan Commitment or any New Revolving Loan.

 

23



--------------------------------------------------------------------------------

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) at the time of entry into such
Hedge Agreement but subsequently, after entering into a Hedge Agreement, ceases
to be an Agent or a Lender (or an Affiliate thereof), as the case may be).

“Letter of Credit” means a standby letter of credit issued or to be issued by
Issuing Bank pursuant to this Agreement in the form of Exhibit L-2 or in such
other form as may be approved from time to time by the Issuing Bank.

“Letter of Credit Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, hypothecation, charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, and any capital lease ) and
any other security agreement or preferential arrangement of any kind or nature
whatsoever.

“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan, a New Term Loan
and a New Revolving Loan.

“Mandatory Prepayment Proceeds” as defined in Section 2.14(a).

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operation, performance or properties of Borrower and its
Restricted Subsidiaries taken as a whole; or (ii) the rights and remedies of,
the Collateral Agent, the Administrative Agent or any other Agent and any Lender
or any Secured Party under any Credit Document, taken as a whole.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Hedging Obligations) of Borrower or any of its Restricted Subsidiaries in an
aggregate outstanding principal amount exceeding $35,000,000.

 

24



--------------------------------------------------------------------------------

“Material Real Estate Asset” means any domestic fee owned Real Estate Asset
having a fair market value in excess of $5,000,000, excluding the real property
located in Round Rock, Texas; provided that if the property located in Round
Rock, Texas is not sold within 180 days of the Closing Date and has a fair
market value in excess of $5,000,000 as of such 180th day, it shall be a
Material Real Estate Asset and subject to the requirements of Section 5.10.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to Collateral Agent.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means, with respect to the incurrence or issuance of
Indebtedness or Equity Interests, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs and expenses
incurred in connection with such Asset Sale, including (a) income or gains taxes
estimated to be payable by the seller as a result of any gain recognized in
connection with such Asset Sale, (b) payment of the outstanding principal amount
of, premium or penalty on, if any, and interest on any Indebtedness (other than
the Loans) that is secured by a Lien on the stock or assets in question and that
is required to be repaid under the terms thereof as a result of such Asset Sale
and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Borrower or
any of its Restricted Subsidiaries in connection with such Asset Sale; provided
that upon release of any such reserve, the amount released shall be considered
Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of Borrower or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking minus (ii) (a) any
actual and reasonable costs incurred by Borrower or any of its Restricted
Subsidiaries in connection with the adjustment or settlement of any claims of
Borrower or such Restricted Subsidiary in respect thereof, (b) any bona fide
direct costs incurred in connection with any sale of such assets as

 

25



--------------------------------------------------------------------------------

referred to in clause (i)(b) of this definition, including income taxes
estimated to be payable as a result of any gain recognized in connection
therewith and (c) payment of the outstanding principal amount of, premium or
penalty on, if any, and interest on any Indebtedness (other than the Loans) that
is secured by a Lien on the assets in question and that is required to be repaid
under the terms thereof as a result of such sale or taking of such assets
referred to in clause (i)(b) of this definition.

“New Revolving Loan Commitments” as defined in Section 2.23.

“New Revolving Loan Lender” as defined in Section 2.23.

“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

“New Revolving Loans” as defined in Section 2.23.

“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“New Term Loan Commitments” as defined in Section 2.23.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.23.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.23.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” means a Lender that is not a U.S. Person.

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties or Treasury
Services Providers, under any Credit Document, Secured Hedge Agreement or
Secured Treasury Services Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with

 

26



--------------------------------------------------------------------------------

respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Secured Hedge Agreements, fees,
expenses, indemnification, overdrafts and related liabilities under Secured
Treasury Services Agreements, or otherwise.

“Obligee Guarantor” as defined in Section 8.06.

“OFAC” as defined in Section 4.23.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

“Other Debt Securities” means unsecured Indebtedness and Convertible Notes.

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
or a sale of a participation (other than an assignment under Section 2.22(b)).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” as defined in Section 11.06(g).

“PATRIOT Act” as defined in Section 3.01.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

27



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means (i) any acquisition approved by the Requisite
Lenders pursuant to Section 11.05 or (ii) any transaction or series of related
transactions for the purpose of or resulting in the acquisition by Borrower or
any of its wholly owned Restricted Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets or Equity Interests of, or
a business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Approvals;

(iii) in the case of the purchase or other acquisition of Equity Interests,
Borrower shall have taken, or caused to be taken, promptly after the date such
Person becomes a Subsidiary of Borrower, each of the actions set forth in
Section 5.09 or Section 5.10, if and as applicable;

(iv) Borrower and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Article 7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Test Period most recently
ended (as determined in accordance with Section 1.02);

(v) Borrower shall have delivered to Administrative Agent (A) with respect to
any transaction or series of related transactions involving Acquisition
Consideration of more than $35,000,000, at least 3 Business Days prior to such
proposed acquisition, (i) a Compliance Certificate evidencing compliance with
the covenants set forth in Article 7 as required under clause (iv) above and
(ii) notice of the aggregate consideration for such acquisition and any other
information reasonably required to demonstrate compliance with the covenants set
forth in Article 7 and (B) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $250,000,000
promptly upon request by Administrative Agent, (i) a copy of the acquisition
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by Administrative Agent) and (ii) to the extent
available, quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve month period immediately
prior to such proposed Permitted Acquisition, including any audited financial
statements that are available;

(vi) any Person or assets or division as acquired in accordance herewith shall
be engaged in or related to a Permitted Business; and

(vii) the Board of Directors of the Person to be acquired shall have approved
the consummation of such acquisition (which approval shall not have been
withdrawn), provided that the requirement of this clause (vii) shall not apply
in connection with the proposed acquisition of Ramtron International
Corporation.

 

28



--------------------------------------------------------------------------------

“Permitted Business” means any of the businesses in which Borrower and its
Restricted Subsidiaries are engaged on the Closing Date, and any business
reasonably related, incidental, complementary or ancillary thereto.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (ii) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (iii) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable, taken as a whole, to the Lenders (as determined in good
faith by the Board of Directors of Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iv) Indebtedness of a Restricted Subsidiary that is not a
Borrower or Guarantor shall not refinance Indebtedness of a Borrower or a
Guarantor and (v) no person is an obligor under such modified, refinanced,
refunded, renewed or extended Indebtedness that was not an obligor under such
Indebtedness prior to such modification, refinancing, refunding, renewal or
extension.

“Person” means and includes individuals, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.01.

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit I,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley as its prime rate in effect at its at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

29



--------------------------------------------------------------------------------

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Projections” as defined in Section 4.08.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders and (ii) with respect to all
payments, computations and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(a) the New Term Loan Exposure of that Lender with respect to that Series by
(b) the aggregate New Term Loan Exposure of all Lenders with respect to that
Series. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the Revolving Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders.

“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their securities.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recipient” means, as applicable, (i) Administrative Agent, (ii) any Lender and
(iii) the Issuing Bank.

“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).

“Register” as defined in Section 2.07(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.04(d).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

30



--------------------------------------------------------------------------------

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or any of
its Restricted Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding Equity Interests of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding; (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness and
(v) any payments in respect of the repurchase, redemption, conversion,
defeasance or other retirement for value of any Convertible Notes that
constitute Subordinated Indebtedness. Notwithstanding the foregoing, and for the
avoidance of doubt, (1) the conversion of, or payment for (including, without
limitation, payments of principal and payments upon redemption or repurchase),
or paying any interest with respect to, any Convertible Notes shall not
constitute a Restricted Payment and (2) any payment with respect to, or early
unwind or settlement of, any Bond Hedge or Warrant shall not constitute a
Restricted Payment.

“Restricted Subsidiary” means at any time any Subsidiary of Borrower other than
an Unrestricted Subsidiary.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement or in
a Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the Closing Date is $430,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means (x) the earliest to occur of
(i) June 26, 2017, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 9.01 or (y) the New
Revolving Loan Maturity Date, as applicable.

 

31



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.02(a) and/or a New Revolving Loan.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Secured Hedge Agreement” means a Hedging Agreement among one or more Credit
Parties and a Lender Counterparty.

“Secured Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total
Secured Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on or most recently prior to such date.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Secured Treasury Services Agreement” means a Treasury Services Agreement among
one or more Credit Parties and a Treasury Services Provider.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness for borrowed money, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing; provided that
“Securities” shall not include any earn-out agreement or obligation or any
employee bonus or other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

32



--------------------------------------------------------------------------------

“Security Supplement” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Series” means a series of Loans.

“Solvency Certificate” means a Solvency Certificate of a Financial Officer of
Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to the Credit Parties, taken as a whole, that as
of the date of determination, (i) the sum of debt (including contingent
liabilities) of the Credit Parties, taken as a whole, does not exceed the
present fair saleable value of the present assets of the Credit Parties, taken
as a whole, (ii) the capital of the Credit Parties, taken as a whole, is not
unreasonably small in relation to the business of the Credit Parties, taken as a
whole, as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date, as contemplated as of the
Closing Date, and (iii) the Credit Parties have not incurred and do not intend
to incur, or do not believe (nor should it reasonably believe) that they will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Assets” has the meaning set forth in Schedule 1.01 to the Disclosure
Letter.

“Subject Transaction” as defined in Section 1.02(b).

“Subordinated Indebtedness” means any unsecured Indebtedness of any Credit Party
permitted under Section 6.01 that is by its terms subordinated in right of
payment to the Obligations of such Credit Party on terms reasonably satisfactory
to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Swing Line Exposure“ means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.

 

33



--------------------------------------------------------------------------------

“Swing Line Lender” means Morgan Stanley, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Syndication Agents” as defined in the preamble hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term Loan” means each New Term Loan of any Series.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a New Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth in the applicable Assignment Agreement or in the applicable
Joinder Agreement, subject to any adjustment or reduction pursuant to the terms
and conditions hereof or in the applicable Joinder Agreement.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i) the applicable New Term Loan
Maturity Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

A “Test Period” in effect at any time means the period of four consecutive
Fiscal Quarters of Borrower ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each Fiscal
Quarter or Fiscal Year were required to be delivered pursuant to Section 5.01(a)
or 5.01(b).

“Title Policy” as defined in Schedule 5.12.

 

34



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending on or most recently prior to such date.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Restricted Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.

“Treasury Services Agreement” means any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Treasury Services Provider” means each Lender, each Agent and each of their
respective Affiliates counterparty to a Treasury Services Agreement (including
any Person who is an Agent or a Lender (and any Affiliate thereof) at the time
of entry into such Treasury Services Agreement but subsequently, after entering
into a Treasury Services Agreement, ceases to be an Agent or a Lender (or an
Affiliate thereof), as the case may be).

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that at the time of
determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.13, and Deca Technologies,
Inc., a Cayman corporation, and Cypress Envirosystems Inc. and their respective
Subsidiaries (unless designated as a Restricted Subsidiary in accordance with
Section 5.13).

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D)(2).

 

35



--------------------------------------------------------------------------------

“Warrant” means a call option or similar derivative instrument in respect of
Borrower’s common stock sold by Borrower substantially concurrently with any
purchase by the Borrower of a related Bond Hedge and having an initial strike or
exercise price (howsoever defined) greater than the strike or exercise price
(howsoever defined) of such Bond Hedge.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Weighted Average Yield” means with respect to any Loan or any other loan or
other Indebtedness, on any date of determination, the weighted average yield to
maturity, in each case, to be determined by the Administrative Agent consistent
with generally accepted financial practice, after giving effect to interest
rates and bases, margins, upfront or similar fees or original issue discount
shared with all lenders or holders thereof, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof as of the date
of such determination.

“Withholding Agent” means any Credit Party and Administrative Agent.

Section 1.02. Accounting Terms; Certain Pro Forma Adjustments.

(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if Borrower notifies the
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. All terms of an accounting or financial nature (including,
without limitation, the definitions of Capital Lease, Consolidated Interest
Expense, Consolidated Total Debt, Consolidated Total Secured Debt and
Indebtedness) shall be construed without giving effect to any changes to the
current GAAP accounting model for leases of the type described in the FASB and
IASB joint exposure draft published on August 17, 2010 entitled “Leases (Topic
840)” or otherwise arising out of the FASB project on lease accounting described
in such exposure draft. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (a) any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value

 

36



--------------------------------------------------------------------------------

any Indebtedness of Borrower or any Restricted Subsidiary at “fair value”, as
defined therein or (b) the Accounting Standards Codification “ASC” 470 20 65-1,
or any successor thereto requiring for the debt component of convertible debt
securities to be accounted separately from the equity component.

(b) Certain Pro Forma Adjustments. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred or a Subsidiary is
designated as a Restricted Subsidiary or Unrestricted Subsidiary (each, a
“Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in Article 7 and any calculation of the Total
Leverage Ratio, the Secured Leverage Ratio or the Fixed Charge Coverage Ratio
and, if applicable, for purposes of determining the Applicable Commitment Fee
Percentage, Consolidated Adjusted EBITDA, Consolidated Total Debt, Consolidated
Total Secured Debt and Consolidated Interest Expense shall be calculated with
respect to such period on a pro forma basis (including (i) pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with GAAP and Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission and (ii) operating expense reductions and
other operating improvements or synergies (including, without limitation, cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges) reasonably expected to result from such Subject
Transactions taken or expected to be taken, provided that (A) such operating
expense reductions, operating improvements or synergies are reasonably
identifiable and factually supportable and expected to have a continuing impact,
and (B) such actions have been taken or are to be taken within 12 months after
the date of closing of the Subject Transaction, which pro forma adjustments
shall be certified by a Financial Officer of Borrower) using the historical
audited financial statements of any business so acquired or to be acquired, sold
or to be sold or designated or to be designated and the consolidated financial
statements of Borrower and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period); provided that (x) no amounts shall be added pursuant to
these clauses (i) or (ii) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated Adjusted EBITDA for such period
and (y) any increase to Consolidated Adjusted EBITDA as a result of costs
savings and synergies shall be subject to the limitations set forth in the
definition of Consolidated Adjusted EBITDA. If a transaction which is
conditioned upon compliance on a pro forma basis with the covenants set forth in
Article 7 is consummated prior to the first date on which such covenant is
required to be satisfied, the levels required for such first date shall be
deemed to apply for determining such compliance on a pro forma basis.

Section 1.03. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general

 

37



--------------------------------------------------------------------------------

statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The terms lease and license shall include sub-lease
and sub-license, as applicable. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01. Term Loans. Each Lender shall make a Term Loan in an amount, and
subject to the terms and conditions, set forth in the applicable Joinder
Agreement.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.02(a) may be repaid and reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans shall
be made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

 

38



--------------------------------------------------------------------------------

(ii) Subject to Section 2.24, whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith. Notwithstanding the foregoing, the Administrative Agent
may agree to shorter time periods with respect to the Funding Notice to be
delivered on the Closing Date.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such Funding Notice by 1:00
p.m. (New York City time)) not later than 3:00 p.m. (New York City time) on the
same day as Administrative Agent’s receipt of such Funding Notice from Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

Section 2.03. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.03 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

(b) Borrowing Mechanics for Swing Line Loans.

 

39



--------------------------------------------------------------------------------

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Subject to Section 2.24, whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to Administrative Agent a Funding
Notice no later than 1:00 p.m. (New York City time) on the proposed Credit Date.

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m.(New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender

 

40



--------------------------------------------------------------------------------

should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.02 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 3.02 to the making of such Swing Line Loan have been satisfied or waived
by the Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender
unless Swing Line Lender has entered into arrangements satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

 

41



--------------------------------------------------------------------------------

(c) Resignation and Removal of Swing Line Lender. Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower. Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent and the successor Swing Line
Lender. Administrative Agent shall notify the Lenders of any such replacement of
Swing Line Lender. At the time any such replacement or resignation shall become
effective, (i) Borrower shall prepay any outstanding Swing Line Loans made by
the resigning or removed Swing Line Lender, (ii) upon such prepayment, the
resigning or removed Swing Line Lender shall surrender any Swing Line Note held
by it to Borrower for cancellation, and (iii) Borrower shall issue, if so
requested by the successor Swing Line Loan Lender, a new Swing Line Note to the
successor Swing Line Lender, in the principal amount of the Swing Line Loan
Sublimit then in effect and with other appropriate insertions. From and after
the effective date of any such replacement or resignation, (x) any successor
Swing Line Lender shall have all the rights and obligations of a Swing Line
Lender under this Agreement with respect to Swing Line Loans made thereafter and
(y) references herein to the term “Swing Line Lender” shall be deemed to refer
to such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require.

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit (or
amend, renew or extend an outstanding Letter of Credit) for the account of
Borrower in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $250,000
or such lesser amount as is acceptable to Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect and (v) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (1) five days
prior to the Revolving Commitment Termination Date and (2) the date which is one
year from the date of issuance of such standby Letter of Credit. Subject to the
foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, if any Lender is a Defaulting Lender, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.

 

42



--------------------------------------------------------------------------------

(b) Notice of Issuance. Subject to Section 2.24, whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent an
Issuance Notice and Application no later than 1:00 p.m. (New York City time) at
least five Business Days in advance of the proposed date of issuance. Such
Application shall be accompanied by documentary and other evidence of the
proposed beneficiary’s identity as may reasonably be requested by the Issuing
Bank to enable the Issuing Bank to verify the beneficiary’s identity or to
comply with any applicable laws or regulations, including, without limitation,
the Patriot Act. Upon satisfaction or waiver of the conditions set forth in
Section 3.02, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify Administrative Agent, and Administrative
Agent shall promptly notify each Lender with a Revolving Commitment of such
issuance, which notice shall be accompanied by a copy of such Letter of Credit
or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.04(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to accept the
documents delivered under such Letter of Credit which appear on their face to be
in accordance with the terms and conditions of such Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary. As between Borrower and Issuing Bank, Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit issued by Issuing Bank, by the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, Issuing Bank
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of Issuing Bank to Borrower. Notwithstanding anything
to the contrary contained in this Section 2.04(c), Borrower shall retain any and
all rights it may have against Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of Issuing Bank as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

 

43



--------------------------------------------------------------------------------

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 1:00 p.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 3.02, Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.04(d) shall be deemed to relieve any Lender with a Revolving
Commitment from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any such Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.04(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.04(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Administrative Agent, for the account of Issuing Bank, an amount
equal to its respective participation, in Dollars and in same day funds, no
later than 12:00 p.m. (New York City time) on the first business day (under the
laws of the jurisdiction in which the Principal Office of Administrative Agent
is located) after the date notified by Issuing Bank. In the event that any
Lender with a Revolving Commitment fails to make available to Administrative
Agent on such business day the amount of such Lender’s

 

44



--------------------------------------------------------------------------------

participation in such Letter of Credit as provided in this Section 2.04(e),
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Issuing Bank for the correction of errors among banks and thereafter at
the Base Rate. Nothing in this Section 2.04(e) shall be deemed to prejudice the
right of any Lender with a Revolving Commitment to recover from Issuing Bank any
amounts made available by such Lender to Issuing Bank pursuant to this
Section 2.04 in the event that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct (as determined by a final, non-appealable judgment of a court
of competent jurisdiction) on the part of Issuing Bank. In the event Issuing
Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.04(e) for all or any portion of any drawing honored by Issuing Bank
under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.04(e) with respect
to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by Issuing Bank from Borrower in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to a Lender at its primary address set forth below its name on Appendix B
or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.04(d) and the obligations
of Lenders under Section 2.04(e) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Restricted Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 11.02 or 11.03, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages and losses,
and all reasonable and documented costs, charges and out-of-pocket expenses
(including reasonable fees, out-of-pocket expenses and disbursements of one
primary counsel (with exceptions for conflicts of interest) and one local

 

45



--------------------------------------------------------------------------------

counsel in each relevant jurisdiction), which Issuing Bank may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (2) the wrongful
dishonor by Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it, or (ii) the failure of Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Governmental Act.

(h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or Reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank. Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. From and after the effective date of any
such replacement or resignation, (i) any successor Issuing Bank shall have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

(i) Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that Borrower receives notice from Administrative Agent or the
Requisite Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage) demanding the deposit of cash collateral pursuant to
this paragraph, Borrower shall deposit in an account with Administrative Agent,
in the name of Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 103% of Letter of Credit Usage as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 9.01(f) or Section 9.01(g). Such deposit shall be held by
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
Administrative Agent and at Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by Administrative Agent
to reimburse the Issuing Bank for any disbursements under Letters of Credit made
by it and for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
Borrower for the Letter of Credit Usage at such time or, if the

 

46



--------------------------------------------------------------------------------

maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage), be applied to satisfy other obligations of Borrower
under this Agreement. If Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to Borrower
within five Business Days after all Events of Default have been cured or waived.

(j) Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.04,
the provisions of this Section 2.04 shall apply.

Section 2.05. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.05(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

Section 2.06. Use of Proceeds. The proceeds of the Revolving Loans, Swing Line
Loans and Letters of Credit shall be applied by Borrower for working capital and
general corporate purposes of Borrower and its Restricted Subsidiaries,
including, without limitation, refinancing of Indebtedness, Permitted
Acquisitions and Restricted Payments permitted

 

47



--------------------------------------------------------------------------------

hereunder. The proceeds of the Term Loans shall be applied by Borrower as set
forth in the applicable Joinder Agreement. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes or could reasonably be
expected to cause such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

Section 2.07. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of, and principal
amount of and interest on the Loans owing to, and drawings under Letters of
Credit owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and Borrower,
Administrative Agent, the Issuing Bank and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice; provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its Affiliates) shall
be limited to the entries with respect to such Lender including the Commitment
of, or principal amount of and stated interested on the Loans owing to such
Lender. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 11.06, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any Loan. Borrower
hereby designates Administrative Agent to serve as Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.07, and
Borrower hereby agrees that, to the extent Administrative Agent serves in such
capacity, Administrative Agent and its officers, directors, employees, agents,
sub-agents and Affiliates shall constitute “Indemnitees” entitled to the
benefits of Section 11.03.

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 11.06) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as the case may be.

 

48



--------------------------------------------------------------------------------

Section 2.08. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Term Loans, as set forth in the applicable Joinder Agreement;

(ii) in the case of Revolving Loans:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin for such
Class of Loan; or

(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin for such Class of Loan; and

(iii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Arrangers notify Borrower
that the primary syndication of the Loans and Revolving Commitments has been
completed, as determined by the Arrangers, the Term Loans shall be maintained as
either (1) Eurodollar Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/ Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 1:00 p.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

 

49



--------------------------------------------------------------------------------

(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 day or 366 day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.08(f), Issuing Bank shall distribute to Administrative Agent, for
the account of each Lender, out of the interest received by Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such

 

50



--------------------------------------------------------------------------------

Letter of Credit. In the event Issuing Bank shall have been reimbursed by
Lenders for all or any portion of such honored drawing, Issuing Bank shall
distribute to Administrative Agent, for the account of each Lender which has
paid all amounts payable by it under Section 2.04(e) with respect to such
honored drawing such Lender’s Pro Rata Share of any interest received by Issuing
Bank in respect of that portion of such honored drawing so reimbursed by Lenders
for the period from the date on which Issuing Bank was so reimbursed by Lenders
to but excluding the date on which such portion of such honored drawing is
reimbursed by Borrower.

Section 2.09. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Subject to Section 2.24, Borrower shall deliver a Conversion/ Continuation
Notice to Administrative Agent no later than 1:00 p.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

Section 2.10. Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 9.01(a), (f) or (g) and, at the request of
Requisite Lenders, any other Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the

 

51



--------------------------------------------------------------------------------

Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

Section 2.11. Fees.

(a) Subject to Section 2.21, Borrower agrees to pay to Lenders having Revolving
Exposure:

(i) commitment fees equal to (A) the average of the daily difference between
(1) the Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, multiplied by (B) the Applicable
Commitment Fee Percentage; and

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, multiplied by (B) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.125%, per annum, multiplied by the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360 day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

 

52



--------------------------------------------------------------------------------

(d) Borrower agrees to pay on the Closing Date to each Lender with a Revolving
Commitment on the Closing Date, as fee compensation for such Lender's Revolving
Commitment, a closing fee in an amount agreed in writing between Borrower and
Administrative Agent, payable to such Lender from the proceeds of its Loan as
and when funded on the Closing Date. Such closing fee will be in all respects
fully earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

Section 2.12. Scheduled Payments/Commitment Reductions. The principal amounts of
the Term Loans shall be repaid as set forth in the applicable Joinder Agreement.

Section 2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(A) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount;

(B) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount; and

(C) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day's prior written or telephonic notice in
the case of Base Rate Loans;

(B) upon not less than three Business Days' prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(C) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be,

 

53



--------------------------------------------------------------------------------

by telefacsimile or telephone to each Lender) or Swing Line Lender, as the case
may be. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided, that such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked or delayed by Borrower (by notice to Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any such
voluntary prepayment shall be applied as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which written notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof; provided, that such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked or delayed by Borrower (by notice to Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

Section 2.14. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the third Business Day following the date of
receipt by Borrower or any of its Restricted Subsidiaries of any Net Asset Sale
Proceeds from any Asset Sale, Borrower shall apply such Net Asset Sale Proceeds
as set forth in Section 2.15(b) in an aggregate amount equal to the Mandatory
Prepayment Proceeds (as defined below), if any; provided, that so long as no
Event of Default shall have occurred and be continuing, Borrower shall have the
option, directly or through one or more of its Restricted Subsidiaries, to
invest (or commit to invest) such Mandatory Prepayment Proceeds within 12 months
of receipt thereof in long term productive assets of the general type used in
the business of Borrower and its Restricted Subsidiaries (or if committed to be
so invested within such 12 months, then invested within 18 months after receipt
thereof). The “Mandatory Prepayment Proceeds” shall equal the greater of
(i) aggregate Net Asset Sale Proceeds plus the aggregate Net
Insurance/Condemnation Proceeds received from Asset Sales or Casualty Events
during such Fiscal Year (excluding any Net Asset Sale Proceeds received from any
Asset Sale described in

 

54



--------------------------------------------------------------------------------

Section 2.14(f)) less an amount equal to 15% of Consolidated Total Assets as of
the last day of the Test Period most recently ended prior to the date of
determination less the aggregate amount previously applied, invested or
committed to be invested pursuant to Sections 2.14(a) or (b) during such Fiscal
Year, or (ii) aggregate Net Asset Sale Proceeds plus the aggregate Net
Insurance/Condemnation Proceeds subject to Asset Sales or Casualty Events and
received since the Closing Date (excluding any Net Asset Sale Proceeds received
from any Asset Sale described in Section 2.14(f)) less an amount equal to 30% of
Consolidated Total Assets as of the last day of the Test Period most recently
ended prior to the date of determination less the aggregate amount previously
applied, invested or committed to be invested pursuant to Sections 2.14(a) or
(b) since the Closing Date.

(b) Insurance/Condemnation Proceeds. No later than the later of (i) the third
Business Day following the date of receipt by Borrower or any of its Restricted
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds and (ii) 30 days after the Casualty Event,
Borrower shall apply such Net Insurance/Condemnation Proceeds as set forth in
Section 2.15(b) in an aggregate amount equal to the Mandatory Prepayment
Proceeds, if any; provided, that so long as no Default or Event of Default shall
have occurred and be continuing, Borrower shall have the option, directly or
through one or more of its Restricted Subsidiaries to invest (or commit to
invest) such Mandatory Prepayment Proceeds within 12 months of receipt thereof
in long term productive assets of the general type used in the business of
Borrower and its Restricted Subsidiaries, which investment may include the
repair, restoration or replacement of the applicable assets thereof (or if
committed to be so invested within such 12 months, then invested within 18
months after receipt thereof).

(c) Term Loans. The Term Loans shall be prepaid in accordance with the term and
conditions set forth in the applicable Joinder Agreement.

(d) Revolving Loans and Swing Loans. Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(e) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.14(a) and 2.14(b),
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds. In the event that Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans and/or the
Revolving Commitments shall be permanently reduced in an amount equal to such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

(f) Sale or Disposition of Specified Assets. Notwithstanding anything in this
Agreement, Section 2.14 shall not apply to any sale or disposition of the
Specified Assets if the Leverage Ratio for the Test Period ending immediately
prior to the date of such sale or disposition (determined on a pro forma basis
after giving effect to such sale or disposition) is less than 2.50 to 1.00.

 

55



--------------------------------------------------------------------------------

Section 2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans, if any, on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof); and further applied on a
pro rata basis to reduce the scheduled remaining installments of principal of
the Term Loans.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Section 2.14(c) shall be applied as provided in the
applicable Joinder Agreement. Any amount required to be paid pursuant to
Sections 2.14(a) and 2.14(b) shall be applied as follows:

first, to prepay the Term Loans, if any, on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof); and further applied on a
pro rata basis to reduce the scheduled remaining installments of principal of
the Term Loans;

second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;

third, to further permanently reduce the Revolving Commitments up to the amount
by which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed reduction;

fourth, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

fifth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment; and

sixth, to cash collateralize Letters of Credit and to further permanently reduce
the Revolving Loan Commitments by the amount of such cash collateralization.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

 

56



--------------------------------------------------------------------------------

Section 2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

(b) Subject to the proviso in Section 2.08(e), all payments in respect of the
principal amount of any Loan (other than voluntary prepayments of Revolving
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f) Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document on or before the time expressly required
hereunder or under such other Credit Document for such payment (or, if no such
time is expressly required, prior to 1:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date shall be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.

 

57



--------------------------------------------------------------------------------

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 9.01, all payments or proceeds received by Agents in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.3 of the Pledge and Security Agreement.

Section 2.17. Ratable Sharing.

(a) Lenders hereby agree among themselves that, except as otherwise provided in
the Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of set
off or banker’s lien, by counterclaim or cross action or by the enforcement of
any right under the Credit Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.17 shall
not be construed to apply to (i) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or any Joinder Agreement or
(ii) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), Section 2.04(e), Section 2.04(d), or Section 10.06,
then Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by
Administrative Agent for the account of such Lender for the benefit of
Administrative Agent, the Swing Line Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by Administrative Agent
in its discretion.

 

58



--------------------------------------------------------------------------------

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by e-mail,
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (i) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (ii) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (iii) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(iv) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a

 

59



--------------------------------------------------------------------------------

Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (A) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (B) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans (including in connection with
the replacement of a Lender pursuant to Section 2.22) occurs on a date prior to
the last day of an Interest Period applicable to that Loan; or (C) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

Section 2.19. Increased Costs; Capital Adequacy.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other

 

60



--------------------------------------------------------------------------------

assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to Borrower and shall be
conclusive absent manifest error. Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as

 

61



--------------------------------------------------------------------------------

the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Banks
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.20. Taxes; Withholding, Etc.

(a) Withholding Taxes; Gross-Up. Each payment by any Credit Party under any
Credit Document shall be made without withholding for any Taxes, unless such
withholding is required by law. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
any Credit Party shall be increased as necessary so that net of such withholding
(including withholding of Indemnified Taxes applicable to additional amounts
payable under this Section) the applicable Recipient receives the amount it
would have received had no such withholding of Indemnified Taxes been made.

(b) Payment of Other Taxes by Borrower. Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Credit Party to a Governmental Authority, such Credit Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(d) Indemnification by Borrower. The Credit Parties shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Credit Document (including Indemnified
Taxes with respect to amounts paid or payable under this Section 2.20(d)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.20(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient or Beneficial Owner and describing in reasonable detail the
calculation of and the basis for the indemnification claim. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender that are
paid or payable by Administrative Agent in connection with any Credit Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental

 

62



--------------------------------------------------------------------------------

Authority. The indemnity under this Section 2.20(e) shall be paid within 10 days
after Administrative Agent or the applicable Credit Party (as applicable)
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by Administrative Agent or the applicable Credit Party (as
applicable). Such certificate shall be conclusive of the amount so paid or
payable absent manifest error.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to Borrower and Administrative Agent, at the time or
times required by law or reasonably requested by Borrower or Administrative
Agent, such properly completed and executed documentation required by law or
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Lender shall deliver such other documentation prescribed by law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(f)(ii)(A) through (F) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. As required by applicable law or upon the
reasonable request of such Borrower or Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.20. If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and Administrative
Agent in writing of such expiration, obsolescence or inaccuracy and update the
form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and Administrative Agent (in such
number of copies required by law or reasonably requested by such Borrower and
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN

 

63



--------------------------------------------------------------------------------

establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F-1 (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership) (1) an IRS Form
W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate substantially in the form of Exhibit F-2 on behalf of such partners;
or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable Borrower or Administrative Agent to determine
the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.20(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

64



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.20(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.20(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.20(g).shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.20(e) and (f), the term “Lender”
includes any Issuing Bank.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;

(c) if any Swing Line Exposure or Letter of Credit Usage exists at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and Letter of Credit Usage of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting

 

65



--------------------------------------------------------------------------------

Lender’s Swing Line Exposure and Letter of Credit Usage does not exceed the
total of all non-Defaulting Lenders’ Commitments, (y) the sum of any
non-Defaulting Lender’s Revolving Exposure plus its Pro Rata Share of such
Defaulting Lender’s Swing Line Exposure and Letter of Credit Usage does not
exceed such non-Defaulting Lender’s Revolving Commitment and (z) the conditions
set forth in Section 3.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Usage (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(i) for so
long as such Letter of Credit Usage is outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage during the period such Defaulting Lender’s Letter of Credit Usage is cash
collateralized;

(iv) if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a)(i) and Section 2.11(a)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage shall be payable to the Issuing Bank until and to the extent that such
Letter of Credit Usage is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by Borrower in
accordance with Section 2.21(c), and participating interests in any newly made
Swing Line Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing

 

66



--------------------------------------------------------------------------------

Line Lender shall not be required to fund any Swing Line Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swing Line Lender or the Issuing Bank, as the case may be, shall have
entered into arrangements with Borrower or such Lender, reasonably satisfactory
to the Swing Line Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that Administrative Agent, Borrower, the Swing Line Lender and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and Letter of Credit Usage of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.22. Obligation to Mitigate; Removal or Replacement of a Lender.

(a) If any Lender (which term shall include Issuing Bank for purposes of this
Section 2.22(a)) requests compensation under Section 2.18, Section 2.19, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.18, 2.19 or 2.20, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate as to the
amount of any such expenses payable by Borrower pursuant to this Section 2.22
(setting forth in reasonable detail the basis for such amount) submitted by such
Lender to Borrower (with a copy to Administrative Agent) shall be conclusive
absent manifest error.

(b) If any Lender (which term shall include Issuing Banks for purposes of this
Section 2.22(b) requests compensation under Section 2.19, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of Administrative Agent (and if a Revolving Commitment is being
assigned, Issuing Bank and the Swing Line Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in drawings under Letters of Credit and Swing Line Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or

 

67



--------------------------------------------------------------------------------

Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.

Section 2.23. Incremental Facilities.

(a) Borrower may by written notice to Administrative Agent elect to request
(A) prior to the Revolving Commitment Termination Date, an increase to the
existing Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$250,000,000 in the aggregate and not less than $10,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent). Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
Borrower proposes that the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, shall be effective, and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Revolving Loan
Lender” or “New Term Loan Lender”, as applicable) to whom Borrower proposes any
portion of such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or a New Term Loan
Commitment. Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective, as of such Increased Amount Date; provided that (1) both
before and after giving effect to such New Revolving Loan Commitments or New
Term Loan Commitments, as applicable, each of the conditions set forth in
Section 3.02 shall be satisfied; (2) (i) Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Article 7 as of the last day of the most recently ended Fiscal Quarter
or Fiscal Year for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) after giving effect to such New Revolving Loan
Commitments or New Term Loan Commitments, as applicable and (ii) the pro forma
Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, shall be less than
2.50 to 1.00; (3) the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by Borrower, the New Revolving Loan Lender or
New Term Loan Lender, as applicable, and Administrative Agent, and each of which
shall be recorded in the Register and each New Revolving Loan Lender and New
Term Loan Lender shall be subject to the requirements set forth in
Section 2.20(f); (4) (i) the Weighted Average Life to Maturity of all New Term
Loans of any Series shall be no shorter than the Weighted Average Life to
Maturity of the Terms Loans of any existing Series of Term Loans, (ii) the
applicable New Term Loan Maturity Date of each Series shall be no shorter than
the Term Loan Maturity Date of any existing Series of Term Loans or the
Revolving Commitment Termination Date, (iii) the Weighted Average Yield and any
amortization schedule applicable to

 

68



--------------------------------------------------------------------------------

the New Term Loans of each Series shall be determined by Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided, however, that in the event the Weighted Average Yield
applicable to such New Term Loans is greater than the applicable Weighted
Average Yield with respect to any existing Series of Term Loans plus 0.50% per
annum, the interest rate with respect to any existing Series of Term Loan shall
be automatically increased so as to cause the then applicable Weighted Average
Yield on such existing Series of Term Loans to equal the Weighted Average Yield
then applicable to the New Term Loans minus 0.50% and (iv) to the extent any
Eurodollar floor or Base Rate floor is imposed on any Series of the New Term
Loans, the highest of such Eurodollar floors or Base Rate floors shall be
applied to any existing Series of Term Loans and (5) Borrower shall deliver, or
cause to be delivered, any legal opinions or other documents reasonably
requested by Administrative Agent in connection with such transaction. Each
Joinder Agreement with a New Revolving Loan Lender not previously a Lender with
a Revolving Commitment hereunder, shall be subject to the consent (not to be
unreasonably withheld or delayed) of Issuing Bank and the Swing Line Lender. Any
New Term Loans made on an Increased Amount Date shall be designated a separate
Series of New Term Loans for all purposes of this Agreement.

(b) On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Exposure shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Loan Commitments after giving effect
to the addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

(d) Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof (x) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (y) in the case of each notice to any Lender with Revolving
Exposure, the respective interests in such Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.

 

69



--------------------------------------------------------------------------------

(e) Any New Revolving Loan Commitments shall be on terms and pursuant to
documentation applicable to the Revolving Commitments (including the Revolving
Commitment Termination Date) and any New Term Loan Commitments and New Term
Loans shall be on terms and pursuant to the applicable Joinder Agreement;
provided that, to the extent such terms are not consistent with the Term Loan
Commitments and Term Loans of any existing Series (except as provided in clause
(4) of Section 2.23(a)), such terms shall be reasonably satisfactory to
Administrative Agent and Borrower.

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of Administrative Agent to effect the
provision of this Section 2.23.

Section 2.24. Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern. In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Closing Date. The obligation of each Lender or Issuing Bank, as
applicable, to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 11.05, of the following
conditions on or before the Closing Date; provided that the Closing Date shall
occur, if at all, only if such conditions are satisfied or waived not later than
August 2, 2012:

(a) Credit Documents. Administrative Agent and Arranger shall have received
executed counterparts of each Credit Document from each applicable Credit Party.

(b) Organizational Documents; Incumbency. Administrative Agent and Arranger
shall have received, in respect of each Credit Party, (i) each Organizational
Document of such Credit Party, and, to the extent applicable, certified as of
the Closing Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of the officers of such
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an

 

70



--------------------------------------------------------------------------------

assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation, each dated the Closing Date or a recent date prior thereto.

(c) Repayment of Existing Credit Agreement. Administrative Agent shall have
received or shall concurrently receive satisfactory evidence that all loans,
together with accrued and unpaid interest thereon and all fees and other amounts
due thereon, under the Existing Credit Agreement shall have been paid in full on
the Closing Date and all Liens and guarantees with respect thereto have been
terminated.

(d) Governmental Approvals and Consents. Each Credit Party shall have obtained
all Governmental Approvals and all consents of other Persons, in each case that
are necessary to consummate the transactions contemplated by the Credit
Documents and each of the foregoing shall be in full force and effect.

(e) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to execute and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided
therein);

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and

(iii) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.01(b))
and made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.

(f) [Reserved]

(g) Financial Statements; Projections. Administrative Agent and the Arrangers
shall have received from Borrower (i) the Historical Financial Statements,
(ii) pro forma consolidated balance sheets of Borrower and its Subsidiaries as
at the Closing Date, and reflecting the consummation of the financings and the
other transactions contemplated by the Credit Documents to occur on or prior to
the Closing Date, which pro forma financial statements shall be in form and
substance reasonably satisfactory to Administrative Agent and Arranger, and
(iii) the Projections.

 

71



--------------------------------------------------------------------------------

(h) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party's insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.05.

(i) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received executed copies of the favorable written
opinions of Wilson Sonsini Goodrich & Rosati, P.C., counsel for Credit Parties,
as to such matters as Administrative Agent or Arranger may reasonably request,
dated the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent and Arranger (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

(j) Fees. Borrower shall have paid to each Agent and the Collateral Agent for
their own account and for the account of the Lenders, as applicable, the fees
payable on or before the Closing Date referred to in Section 2.11(d) and (e) and
all expenses payable pursuant to Section 11.02 which have accrued to the Closing
Date.

(k) Solvency Certificate. On the Closing Date, Administrative Agent and Arranger
shall have received a Solvency Certificate in form, scope and substance
reasonably satisfactory to Administrative Agent and Arranger, and demonstrating
that the Borrower and its Restricted Subsidiaries, on a consolidated basis, are
and will be Solvent.

(l) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Arranger an executed Closing Date Certificate, together with all
attachments thereto.

(m) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or, to the knowledge of Borrower, threatened in writing in any court or
before any arbitrator or Governmental Authority that, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(n) Know Your Customer. At least five days prior to the Closing Date, the
Lenders shall have received all documentation and other information reasonably
requested by any Lender at least 10 days prior to the Closing Date that is
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56) (the “PATRIOT Act”).

Section 3.02. Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date, or the obligation of Issuing Bank to extend
the maturity or increase the face amount of any Letter of Credit having a stated
amount greater than $2,000,000 on the date of any such extension or increase,
are subject to the satisfaction, or waiver in accordance with Section 11.05, of
the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice and Application, as the case may be;

 

72



--------------------------------------------------------------------------------

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice and Application.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants that:

Section 4.01. Organization; Requisite Power and Authority; Qualification. Each
of Borrower and its Restricted Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01 to the Disclosure Letter (as such Schedule may be
updated from time to time by notice to the Administrative Agent subject to
compliance with Section 5.09), (ii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (iii) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

Section 4.02. Equity Interests and Ownership. The Equity Interests of each of
Borrower and its Restricted Subsidiaries has been duly authorized and validly
issued and is fully paid and non assessable. Except as set forth on Schedule
4.02 to the Disclosure Letter, as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any
Restricted Subsidiary of Borrower is a party requiring, and there is no
membership interest or other Equity Interests of any Restricted Subsidiary of
Borrower outstanding which upon conversion or exchange would require, the
issuance by such Restricted Subsidiary of any

 

73



--------------------------------------------------------------------------------

additional membership interests or other Equity Interests of such Restricted
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of such Restricted Subsidiary. Schedule 4.02 to the Disclosure Letter
correctly sets forth the ownership interest of each of Borrower's Subsidiaries
in its respective Subsidiaries as of the Closing Date and identifies each
Subsidiary as either a Restricted Subsidiary or an Unrestricted Subsidiary as of
the Closing Date.

Section 4.03. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 4.04. No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not (i) violate
(1) any provision of any law or any governmental rule or regulation applicable
to Borrower or any of its Restricted Subsidiaries, (2) any of the Organizational
Documents of Borrower or any of its Restricted Subsidiaries, or (3) any order,
judgment or decree of any court or other agency of government binding on
Borrower or any of its Restricted Subsidiaries; (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Restricted
Subsidiaries; (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of its Restricted
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of the Secured Parties); or (iv) require
any approval not obtained on or before the Closing Date of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Restricted Subsidiaries, except, in the
case of each of clauses (i) through (iv) above (other than clause (i)(2)), to
the extent that such violation, conflict, Lien or failure to obtain approval or
consent could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.05. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for (i) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date and
(ii) those registrations, consents, approvals, notices or actions the failure of
which to obtain or make could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

74



--------------------------------------------------------------------------------

Section 4.07. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments and the absence of footnotes. As of
the Closing Date, neither Borrower nor any of its Restricted Subsidiaries has
any contingent liability or liability for Taxes, long term lease or unusual
forward or long term commitment that is not reflected in the Historical
Financial Statements or the notes thereto and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower and any of its Restricted
Subsidiaries taken as a whole.

Section 4.08. Projections. On and as of the Closing Date, the projections of
Borrower and its Restricted Subsidiaries for the period of Fiscal Year 2012
through and including Fiscal Year 2017 (the “Projections”) are based on good
faith estimates and assumptions believed by it to be reasonable at the time so
furnished; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

Section 4.09. No Material Adverse Effect. Since January 1, 2012, no event,
circumstance or change has occurred that has caused or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.

Section 4.10. Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Restricted Subsidiaries
(i) is in violation of any applicable laws that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 4.11. Payments of Taxes. Except as otherwise permitted under
Section 5.03, all federal and state income and other material Tax returns and
reports of Borrower and its Restricted Subsidiaries required to be filed by any
of them have been timely filed, and all Taxes shown on such Tax returns to be
due and payable and all other Taxes of Borrower and its Restricted Subsidiaries
and upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid when due and payable except, in each
case, Taxes that are being contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside in accordance with GAAP.
Neither Borrower nor any of its Restricted Subsidiaries has knowledge of any
proposed Tax assessment against Borrower or any of its Restricted Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect which is not being actively contested by Borrower or
such Restricted Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

75



--------------------------------------------------------------------------------

Section 4.12. Properties.

(a) Title. Each of Borrower and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
tangible personal property), (iii) to the knowledge of Borrower, valid licensed
rights in (in the case of licensed interests in intellectual property) and
(iv) good title to (in the case of all other tangible personal property), all of
their respective properties and assets, in each case except for defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and where the failure to have such title, interest, or right could not
reasonably be expected to have a Material Adverse Effect. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens,
other than (i) Permitted Liens, (ii) Liens arising by operation of law and
(iii) minor defects in title that do not materially interfere with the ability
of Borrower and its Restricted Subsidiaries to conduct their businesses.

(b) Real Estate. As of the Closing Date, Schedule 4.12 to the Disclosure Letter
contains a true, accurate and complete list of all Material Real Estate Assets.

Section 4.13. Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
(including any applicable Environmental Laws with respect to any Real Estate
Asset or governing its business and the requirements of any permits issued under
such Environmental Laws with respect to any such Real Estate Asset or the
operations of Borrower or any Restricted Subsidiary), (ii) has, to the knowledge
of Borrower, become subject to any Environmental Claim, (iii) has received
written notice of any Environmental Claim or (iv) has knowledge of any fact that
could reasonably be expected to subject Borrower or any Restricted Subsidiary to
any Environmental Claim.

Section 4.14. No Defaults. Neither Borrower nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its material
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except in
each case or in the aggregate, where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

Section 4.15. Governmental Regulation.

(a) All Governmental Approvals, other than the filings and recordations
contemplated by the Collateral Documents, required to be obtained by Borrower or
any of its Restricted Subsidiaries for the Permitted Business have been duly
obtained, are validly issued, are in full force and effect, and are held in the
name or extend to the benefit of Borrower or one of its Restricted Subsidiaries,
except in each case where the failure to have so obtained, issued, to be in
force and effect, or to be held in the name of, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

76



--------------------------------------------------------------------------------

(b) To the knowledge of Borrower, all Governmental Approvals that have been
obtained by any Person other than Borrower or any of its Restricted Subsidiaries
for the Permitted Business have been duly obtained, are validly issued, and are
in full force and effect, except where the failure to have so obtained, issued
or to be in force and effect, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) The Permitted Business in all material respects conforms to and complies
with all applicable covenants, conditions, restrictions and reservations in all
Governmental Approvals required for the Permitted Business and all Regulations
applicable thereto, except where the failure to conform or comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(d) Neither Borrower nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Borrower nor any of its Restricted Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.16. Employee Matters. Neither Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against Borrower or any of its Restricted
Subsidiaries, or to the knowledge of Borrower, threatened in writing against it
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Borrower or any of its Restricted Subsidiaries or to the
knowledge of Borrower, threatened in writing against it, (ii) no strike or work
stoppage in existence or threatened involving Borrower or any of its Restricted
Subsidiaries, and (iii) to the knowledge of Borrower, no union representation
question existing with respect to the employees of Borrower or any of its
Restricted Subsidiaries and, to the knowledge of Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.

Section 4.17. Employee Benefit Plans. Borrower, each of its Restricted
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have administered and
operated each Employee Benefit Plan materially in accordance with its terms.
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and, to the knowledge of Borrower,

 

77



--------------------------------------------------------------------------------

nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status. No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or reasonably is expected to be incurred by Borrower, any
of its Restricted Subsidiaries or any of their ERISA Affiliates that could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that could reasonably be
expected to result in a Material Adverse Effect. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by Borrower, any of its Restricted Subsidiaries or any of their
ERISA Affiliates (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan), did not exceed the aggregate
current value of the assets of such Pension Plan. As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Borrower, its Restricted Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not reasonably likely to have a Material Adverse Effect. Borrower,
each of its Restricted Subsidiaries and each of their ERISA Affiliates have
complied (if and to the extent applicable) with the requirements of Section 515
of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.

Section 4.18. [Reserved].

Section 4.19. Solvency. Immediately after the transactions to occur on the
Closing Date and immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Borrower and its
Restricted Subsidiaries, taken as a whole, will be Solvent.

Section 4.20. Compliance with Statutes, Etc. Each of Borrower and its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.21. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Restricted Subsidiaries for use in connection with the
transactions contemplated hereby, when furnished and taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made;
provided that any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by

 

78



--------------------------------------------------------------------------------

Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.

Section 4.22. PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 4.23. Sanctioned Persons. None of Borrower or any Subsidiary nor, to the
knowledge of Borrower, any director, officer, agent, employee or Affiliate of
Borrower or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

Section 4.24. Federal Reserve Regulations.

(a) None of Borrower or any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors, including
Regulation T, U or X.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit on terms reasonably satisfactory to the Issuing Bank in an
amount equal to 103% of Letter of Credit Usage as of such date, each Credit
Party shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Article 5.

 

79



--------------------------------------------------------------------------------

Section 5.01. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent for delivery to the Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders' equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing selected by Borrower, and
reasonably satisfactory to Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards);

(c) Annual Plan. As soon as available, and in any event within 30 days after the
beginning of each Fiscal Year, commencing with Fiscal Year 2012, an annual plan
for Borrower and its Subsidiaries to include balance sheets, statements of
income and cash flows for each Fiscal Quarter of such Fiscal Year prepared in
detail and, in summary form and accompanied by a certificate of a Financial
Officer of Borrower stating that such plan is based on reasonable estimates,
information and assumptions at the time prepared;

(d) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.01(a) and 5.01(b), a
duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its

 

80



--------------------------------------------------------------------------------

Subsidiaries delivered pursuant to Section 5.01(a) or 5.01(b) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;

(f) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto; (ii) that any
Person has given any notice to Borrower or any of its Restricted Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 9.01(e); or (iii) of the occurrence of any event or change that has
caused or could reasonably be expected to cause, either individually or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, event or condition, and
what action Borrower has taken, is taking and proposes to take with respect
thereto;

(g) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of any Adverse Proceeding or Environmental Claim not previously
disclosed in writing by Borrower to Lenders that could be reasonably expected to
have a Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Borrower to enable Lenders and
their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that has or is reasonably expected to result in
liability to Borrower in excess of $35,000,000, a written notice specifying the
nature thereof, what action Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning any such ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i) Insurance Report. Upon the annual renewal of the applicable insurance
policy, a certificate from Borrower's insurance broker(s) in form and substance
reasonably satisfactory to Administrative Agent outlining all material insurance
coverage under such policy maintained as of the date of such certificate by
Borrower and its Restricted Subsidiaries;

(j) Information Regarding Collateral. Borrower will furnish to Collateral Agent
information regarding Collateral required pursuant to the Collateral Documents;

 

81



--------------------------------------------------------------------------------

(k) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in the
information contained in the Pledge and Security Disclosure Letter since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes in the form of a Security
Supplement delivered pursuant to Section 4.2 of the Pledge and Security
Agreement and (ii) certifying that, to its knowledge, all Uniform Commercial
Code financing statements (including fixtures filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified in the documents delivered pursuant to clause (i) above to the extent
necessary to effect, protect and perfect the security interests under the
Collateral Documents (except as noted therein with respect to any continuation
statements to be filed within such period);

(l) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Restricted Subsidiary of Borrower to its security holders other than
Borrower or another Restricted Subsidiary of Borrower and (B) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Restricted Subsidiaries with any securities exchange
or with the Securities and Exchange Commission or any other Governmental
Authority and (ii) such other information and data with respect to Borrower or
any of its Restricted Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

(m) Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such Public Lenders. Borrower agrees
to clearly designate all information provided to Administrative Agent by or on
behalf of Borrower which is suitable to make available to Public Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Borrower, its Restricted Subsidiaries and their securities.

Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b), and Section 5.01(l)(i) shall be deemed to have been delivered
if such information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been (i) posted on Borrower’s website or
if Borrower shall have posted a link to such information on Borrower’s website
or (ii) posted by Administrative Agent on an IntraLinks or similar site to which
the Lenders have been granted access or shall be available on the website of the
SEC at http://www.sec.gov.

 

82



--------------------------------------------------------------------------------

Section 5.02. Existence. Except as otherwise permitted under Section 6.07, each
Credit Party will, and will cause each of its Restricted Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business, except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that no Credit Party (other than Borrower
with respect to existence) or any of its Restricted Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person's board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

Section 5.03. Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if (i) it is not more than 30 days overdue or (ii) it is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.

Section 5.04. Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Borrower and its
Restricted Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof , except where the
failure to maintain such properties could not reasonably be expected to have a
Material Adverse Effect.

Section 5.05. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Restricted Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations or other requirements of any Governmental Authority. Except as
otherwise agreed by Collateral Agent, each such policy of insurance shall
(a) name Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and (b) in the case of each

 

83



--------------------------------------------------------------------------------

casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ prior written notice to Collateral Agent
of any material modification or cancellation of such policy.

Section 5.06. Books and Records; Inspections. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representatives of the Lenders
designated by Administrative Agent to visit and inspect any of the properties of
any Credit Party and any of its respective Restricted Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested; provided that unless an Event of Default has occurred
and is continuing, such visitation and inspection rights may only be exercised
by Administrative Agent once per calendar year.

Section 5.07. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Restricted Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08. Environmental.

(a) Environmental Disclosure. Borrower will reasonably and promptly deliver to
Administrative Agent and the Lenders reasonably detailed written notice of the
occurrence of any event, or the identification of any condition, that could
reasonably be expected to result in a Environmental Claim that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and shall provide with reasonable promptness, documents and information
from time to time that may be reasonably requested by Administrative Agent in
relation to any such events or conditions.

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or its Restricted Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Restricted Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Borrower (other than (x) an Immaterial Subsidiary but including a
Domestic Subsidiary of Borrower that ceases to be an Immaterial Subsidiary or
(y) an Unrestricted Subsidiary),

 

84



--------------------------------------------------------------------------------

Borrower shall promptly (i) cause such Domestic Subsidiary that is a Restricted
Subsidiary, if wholly-owned, to become a Guarantor hereunder by executing and
delivering to Administrative Agent a Counterpart Agreement and a Grantor under
the Pledge and Security Agreement by executing and delivering to Collateral
Agent the joinder agreement required thereunder, and (ii) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably requested by
Collateral Agent or required by the Collateral Documents. In the event that any
Person becomes a Foreign Subsidiary of Borrower (other than (x) an Immaterial
Subsidiary but including a Foreign Subsidiary of Borrower that ceases to be an
Immaterial Subsidiary or (y) an Unrestricted Subsidiary), and the ownership
interests of such Foreign Subsidiary are owned by any Credit Party, such Credit
Party shall take all of the actions referred to in the Pledge and Security
Agreement necessary to grant a perfected security interest in favor of
Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in the Equity Interests of such Foreign Subsidiary (provided,
that in no event shall more than 66% of the total outstanding Equity Interests
of any such Foreign Subsidiary be required to be so pledged). With respect to
each such Restricted Subsidiary (other than an Immaterial Subsidiary but
including a Subsidiary of Borrower that ceases to be an Immaterial Subsidiary),
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Restricted Subsidiary (or ceased to be an Immaterial Subsidiary) of Borrower,
and (ii) all of the data required to be set forth in Schedules 4.01 and 4.02 to
the Disclosure Letter with respect to all Restricted Subsidiaries of Borrower;
and such written notice shall be deemed to supplement Schedules 4.01 and 4.02 to
the Disclosure Letter for all purposes hereof.

Section 5.10. Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned
or leased on the Closing Date becomes a Material Real Estate Asset due to a
material renovation of or addition to such Real Estate Assets and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Agent, for the benefit of Secured Parties, then such Credit
Party shall promptly take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates, with respect to each such Material Real
Estate Asset identified in Schedule 5.12 of this Agreement.

Section 5.11. Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are (i) guarantied by the
Guarantors and (ii) are secured by (x) substantially all of the assets of
Borrower and its Restricted Subsidiaries and (y) all of the outstanding Equity
Interests of Borrower's Subsidiaries (subject to limitations contained in the
Credit Documents and the Collateral Documents, including with respect to Foreign
Subsidiaries, Immaterial Subsidiaries and Unrestricted Subsidiaries). If at any
time Collateral Agent receives a notice from a Lender or otherwise becomes aware
that any mortgaged Material Real Estate

 

85



--------------------------------------------------------------------------------

Asset has become a Flood Hazard Property, Collateral Agent shall deliver such
notice to Borrower and Borrower shall take all actions required as a result of
such change as described on Schedule 5.12.

Section 5.12. Post-Closing Actions. Each Credit Party will take each of the
actions set forth on Schedule 5.12 within the time periods set forth thereon.
All provisions of this Agreement and the other Credit Documents (including,
without limitation, all conditions precedent, representations, warranties,
covenants, events of default and other agreements herein and therein) shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Credit Documents); provided that
(i) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Closing Date the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 5.12 and
(ii) all representations and warranties relating to the Collateral Documents
shall be required to be true immediately after the actions required to be taken
by this Section 5.12 have been taken (or were required to be taken). The
acceptance of the benefits of the Loans shall constitute a covenant and
agreement by Borrower to each of the Lenders that the actions required pursuant
to this Section 5.12 will be, or have been, taken within the relevant time
periods referred to in this Section 5.12 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct without any modification pursuant to
this Section 5.12.

Section 5.13. Designation Of Restricted And Unrestricted Subsidiaries.

(a) The Board of Directors may designate any Subsidiary, including a newly
acquired or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications:

(i) such Subsidiary does not own any Equity Interest of Borrower or any
Restricted Subsidiary;

(ii) Borrower would be permitted to make an Investment at the time of the
designation in an amount equal to the aggregate Fair Market Value of all
Investments of Borrower or its Restricted Subsidiaries in such Subsidiary;

(iii) any guarantee or other credit support thereof by Borrower or any
Restricted Subsidiary is permitted under Section 6.01 or Section 6.06;

(iv) neither Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of such Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Section 6.01 or
Section 6.06;

(v) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result from such
designation;

 

86



--------------------------------------------------------------------------------

(vi) immediately after giving effect to such designation, Borrower shall be in
compliance, on a pro forma basis, with the covenants set forth in Article 7 for
the Test Period then last ended (and, as a condition precedent to the
effectiveness of any such designation, Borrower shall deliver to Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance); and

(vii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
other Indebtedness of Borrower or a Restricted Subsidiary.

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).

(b)(i) A Subsidiary previously designated as an Unrestricted Subsidiary which
fails to meet the qualifications set forth in subsections (a)(i), (a)(iii),
(a)(iv) or (a)(vii) of this Section 5.13 will be deemed to become at that time a
Restricted Subsidiary, subject to the consequences set forth in subsection (d).
(ii) The Board of Directors may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary if the designation would not cause an Event of Default.

(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i) all existing Investments of Borrower and the Restricted Subsidiaries therein
(valued at Borrower's proportional share of the Fair Market Value of its assets
less liabilities) will be deemed made at that time;

(ii) all existing Equity Interest or Indebtedness of Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

(iii) all existing transactions between it and Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

(iv) it is released at that time from the Guaranty and the Pledge and Security
Agreement and all related security interests on its property shall be released;

(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d) Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary pursuant to Section 5.13(b),

(i) all of its Indebtedness and Disqualified Equity Interests will be deemed
incurred at that time for purposes of Section 6.01, but will not be considered
the sale or issuance of Equity Interests for purposes of Section 6.08;

(ii) Investments therein previously charged under Section 6.06 will be credited
thereunder;

 

87



--------------------------------------------------------------------------------

(iii) it may be required to become a Guarantor pursuant to Section 5.09; and

(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(e) Any designation by the Board of Directors of a Subsidiary as an Unrestricted
Subsidiary after the Closing Date will be evidenced to Administrative Agent by
promptly filing with Administrative Agent a copy of the resolutions of the Board
of Directors giving effect to the designation and a certificate of an officer of
Borrower certifying that the designation complied with the foregoing provisions.

ARTICLE 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to the Issuing Bank, such Credit
Party shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Article 6.

Section 6.01. Indebtedness. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, create, incur or assume, or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary, or of Borrower to any Restricted Subsidiary; provided
that (i) all such Indebtedness shall be evidenced by the Intercompany Note,
(ii) all such Indebtedness owing by a Credit Party to any Restricted Subsidiary
that is not a Guarantor shall be unsecured and subordinated in right of payment
to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note and (iii) any such Indebtedness of any Restricted Subsidiary
that is not a Guarantor owing to any Credit Party shall be subject to the
limitations set forth in Section 6.06(d);

(c) Other Debt Securities that (i) mature after, and do not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the Latest Maturity Date (it being understood that
such Other Debt Securities may have mandatory prepayment, repurchase or
redemptions provisions satisfying the requirement of clause (ii) hereof),
(ii) have terms and conditions (other than interest rate, redemption premiums
and subordination terms), taken as a whole, that are not materially less
favorable to Borrower than the terms and conditions customary at the time for
Indebtedness of a similar nature and (iii) are not guaranteed by any Subsidiary
that is not a Guarantor; provided that (1) both immediately prior and after
giving effect to the incurrence thereof, (x) no Default or Event of Default
shall

 

88



--------------------------------------------------------------------------------

exist or result there from and (y) Borrower will be in compliance with the Total
Leverage Ratio on a pro forma basis as of the Test Period then last ended and
(2) Borrower delivers a certificate of an Authorized Officer to Administrative
Agent demonstrating compliance with the terms of this Section 6.01(c);

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers' compensation) or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business;

(e) Indebtedness in connection with cash management agreements, netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its Restricted
Subsidiaries;

(g) guaranties by Borrower of Indebtedness of a Restricted Subsidiary or
guaranties by a Restricted Subsidiary or of Indebtedness of Borrower or another
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that (i) if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations and (ii) in the case of guaranties by a Credit Party of the
obligations of a Restricted Subsidiary that is not a Guarantor, such guaranties
shall be permitted by Section 6.06;

(h) Indebtedness described in Schedule 6.01 to the Disclosure Letter and any
Permitted Refinancing thereof;

(i) Indebtedness of Borrower or its Restricted Subsidiaries with respect to
Capital Leases, sale-lease back transactions and purchase money Indebtedness in
an aggregate principal amount not to exceed at any time $65,000,000; provided
that any such Indebtedness shall be secured only by the asset (including all
accessions, attachments, improvements and the proceeds thereof) acquired in
connection with the incurrence of such Indebtedness;

(j)(i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by Borrower or any of its Restricted Subsidiaries,
in each case after the Closing Date as the result of a Permitted Acquisition, in
an aggregate principal amount not to exceed $175,000,000 at any one time
outstanding; provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Borrower or any Restricted Subsidiary (other than
by any such person that so becomes a Subsidiary or any guaranty that is
otherwise permitted pursuant to this Section 6.01), and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above; provided, that the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension; and

 

89



--------------------------------------------------------------------------------

(k) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted asset sales.

Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or any income,
profits or royalties therefrom, except:

(a) Liens under the Collateral Documents in favor of Collateral Agent for the
benefit of Secured Parties;

(b) Liens for Taxes if obligations with respect to such Taxes are not yet
delinquent or are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and adequate reserves have been
made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case (i) incurred in the ordinary course of business,
(ii) for amounts not yet overdue or (iii) for amounts that are overdue and that,
in the case of any such amounts overdue for a period in excess of 30 days, are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other types of social
security, retirement benefits, pensions or similar legislation or (ii) to secure
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money or other Indebtedness);

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and other statutory or common law landlords’ liens
under leases;

(g) Liens solely on any Cash or Cash Equivalent earnest money deposits made by
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

90



--------------------------------------------------------------------------------

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property, consignment
of goods and similar arrangements entered into in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

(k) leases, subleases, licenses or sublicenses granted by Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and not materially
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

(l) Liens described in Schedule 6.02 to the Disclosure Letter and modifications,
replacements, renewals or extensions thereof, provided, that no such Lien is
spread to cover any additional property (other than accessions, attachments,
improvements and the proceeds thereof) after the Closing Date and the amount of
the aggregate obligations, if any, secured by any such Lien are not increased;

(m) Liens securing Indebtedness permitted pursuant to Section 6.01(i); provided,
any such Lien shall encumber only the asset (including all accessions,
attachments, improvements and the proceeds thereof) acquired with the proceeds
of such Indebtedness;

(n) Liens securing Indebtedness permitted by Section 6.01(j); provided any such
Lien shall encumber only those assets (including all accessions, attachments,
improvements and the proceeds thereof) which secured such Indebtedness at the
time such assets were acquired by Borrower or its Restricted Subsidiaries;

(o) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9.01;

(p) customary encumbrances or restrictions (including put and call agreements)
with respect to the Equity Interests of any Joint Venture in favor of the other
parties to such Joint Venture;

(q) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution or other financial institution arising as a matter of law
encumbering deposits or investment property (including the right of set-off) and
which are within the general parameters customary in the banking, brokerage and
financial industry;

(r) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(s) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of Borrower or any Restricted
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

91



--------------------------------------------------------------------------------

(t) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Credit Parties in the ordinary course of
business;

(u) Liens approved by the Collateral Agent appearing on Schedule B to any Title
Policy; and

(v) other Liens on assets securing Indebtedness and other obligations in an
aggregate amount (or, in the case of Indebtedness, aggregate principal amount)
not to exceed $150,000,000 at any time outstanding.

Section 6.03. No Further Negative Pledges. No Credit Party nor any of its
Restricted Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, to secure the Obligations, except with respect to
(a) restrictions identified on Schedule 6.03 to the Disclosure Letter, (b) this
Agreement and the other Credit Documents, (c) any agreements governing any
purchase money Liens or Capital Lease obligations otherwise permitted hereby, if
the prohibition or limitation therein is only effective against the assets
financed thereby, (d) agreements for the benefit of the holders of Liens
described in Section 6.02(n) and applicable solely to the property subject to
such Lien, (e) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Credit Documents on any
Collateral securing the Obligations and that does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Credit Party to
secure the Obligations, (f) covenants in any Indebtedness permitted pursuant to
Section 6.01(c) to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Credit Documents or, in
the case of Indebtedness of any Foreign Subsidiary that is a Restricted
Subsidiary, are imposed solely on Foreign Subsidiaries, (g) any prohibition or
limitation that (i) exists pursuant to applicable law, (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.08 pending the consummation of
such sale solely with respect to such property being disposed of,
(iii) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Restricted Subsidiary, (iv) exists in any agreement in
effect at the time such Restricted Subsidiary becomes a Subsidiary of Borrower,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary, or (v) is imposed by any amendments or refinancings that
are otherwise permitted by the Credit Documents of the contracts, instruments or
obligations referred to in clauses (a), (c), (e), (f) or (g)(iv); provided that
such amendments and refinancings are, taken as a whole, no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing and (h) customary provisions in Joint Venture
agreements and other similar agreements applicable to Joint Ventures and
applicable solely to such Joint Venture entered into in the ordinary course of
business.

Section 6.04. Restricted Payments. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, declare, order, pay any sum for, or set
apart assets for a sinking or other analogous fund for, any Restricted Payment
(other than in connection with a Permitted Refinancing therefor) except that:

 

92



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary of Borrower may declare and pay dividends or make
other distributions to (i) its equity holders on a ratable basis, (ii) Borrower
or (iii) Guarantors;

(b) Borrower may make Restricted Payments with proceeds from substantially
concurrent issuances of Equity Interests;

(c) Borrower may make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued;

(d) Borrower may enter into and purchase its Equity Interests pursuant to any
accelerated stock repurchase agreement, forward contract or other similar
agreement and perform its obligations thereunder, provided that such repurchase
of its Equity Interests is otherwise permitted under clause (b), clause (f) or
clause (g) of this Section 6.04 (for the avoidance of doubt, the amount of all
Restricted Payments made to purchase Equity Interests pursuant to this clause
(d) shall be determined based upon the net cash payments made after settlement
of all payments and obligations pursuant to the terms of such accelerated stock
repurchase agreement, forward contract or other similar agreement);

(e) Borrower may purchase Bond Hedges in connection with the issuance of
Convertible Notes permitted by Section 6.01;

(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount for all such Restricted Payments
under this clause (f) and all Investments under Section 6.06(o) not to exceed
$75,000,000 during the term of this Agreement;

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may make Restricted Payments if, at the time of the
making of such Restricted Payment, the Total Leverage Ratio for the Test Period
then last ended (determined on a pro forma basis after giving effect to such
Restricted Payment) is less than 2.50 to 1.00;

(h) Borrower may make Restricted Payments (i) pursuant to and in accordance with
stock option plans or other compensation benefit plans, including the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans or (ii) consisting of distribution of rights
pursuant to stockholder rights plans or redemptions of such rights; provided
that such redemption is in accordance with the terms of such stockholder rights
plans; provided, further, that the aggregate amount of Restricted Payments made
pursuant to this clause (h) shall not exceed $25,000,000 during any Fiscal Year
and $50,000,000 during the term of this Agreement; and

 

93



--------------------------------------------------------------------------------

(i) Borrower may make Restricted Payments consisting of the repurchase of
fractional shares of its Securities arising out of stock dividends, splits or
combinations, business combinations or conversions of convertible Securities.

Section 6.05. Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary's Equity Interests owned by
Borrower or any other Subsidiary of Borrower that is a direct or indirect parent
company of such Restricted Subsidiary, (b) repay or prepay any Indebtedness owed
by such Restricted Subsidiary to Borrower or any other Subsidiary of Borrower
that is a direct or indirect parent company of such Restricted Subsidiary,
(c) make loans or advances to Borrower or any other Subsidiary of Borrower that
is a direct or indirect parent company of such Restricted Subsidiary, or
(d) transfer, lease or license any of its property or assets to Borrower or any
other Subsidiary of Borrower that is a direct or indirect parent company of such
Restricted Subsidiary, other than (in the case of each of the foregoing clauses
(a) through (d)) restrictions: (i) any restrictions existing under the Credit
Documents, (ii) any encumbrance or restriction pursuant to applicable law or an
agreement in effect at or entered into on the Closing Date, (iii) any
encumbrance or restriction with respect to a Restricted Subsidiary or any of its
Restricted Subsidiaries pursuant to an agreement relating to any Indebtedness
incurred by such Restricted Subsidiary prior to the date on which it became a
Restricted Subsidiary (other than Indebtedness incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
Borrower or any other Restricted Subsidiary or the properties or assets of
Borrower or any other Restricted Subsidiary, (iv) any encumbrance or restriction
pursuant to an agreement effecting a refinancing of Indebtedness incurred
pursuant to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv) or contained in any amendment to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv);
provided, however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment are not materially less favorable taken as a
whole, as determined by Borrower in good faith, to the Lenders than the
encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (d), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property, asset or contractual rights
thereto and is contained in any lease, license or other contract entered into in
the ordinary course of business or (B) contained in security agreements securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements, (vi) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Equity Interests or all or
any portion of the assets of such Restricted Subsidiary, (vii) restrictions in
the transfers of assets encumbered by a Lien permitted by Section 6.02,
(viii) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 6.01
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or

 

94



--------------------------------------------------------------------------------

instrument or (y) Borrower in good faith determines that such encumbrance or
restriction will not cause Borrower not to have the funds necessary to pay the
Obligations when due and (B) the encumbrance or restriction is not materially
more disadvantageous to the Lenders than is customary in comparable financings
(as determined in good faith by Borrower), (ix) any encumbrance or restriction
arising under or in connection with any agreement or instrument governing Equity
Interests of any Person other than a wholly owned Subsidiary that is acquired
after the Closing Date, (x) customary restrictions and conditions contained in
any agreement relating to the disposition of any property permitted by
Section 6.08 pending the consummation of such disposition, (xi) customary
provisions in Joint Venture agreements and other similar agreements applicable
to Joint Ventures, (xii) any encumbrances or restrictions applicable solely to a
Foreign Subsidiary and contained in any credit facility extended to any Foreign
Subsidiary, (xiii) customary provisions in partnership agreements, limited
liability company organizational governance documents and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person and (xiv) customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Restricted Subsidiary, so long as Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of Borrower and its Restricted Subsidiaries to meet their ongoing obligations
under the Credit Documents.

Section 6.06. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents, or any Investments that were Cash
Equivalents when made;

(b) Investments owned as of the Closing Date in any Subsidiary and Investments
made after the Closing Date in Borrower and any wholly owned Restricted
Subsidiary of Borrower;

(c) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Borrower and its
Restricted Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(b) and other
Investments in Restricted Subsidiaries which are not Guarantors; provided that
such Investments (including through intercompany loans) in Restricted
Subsidiaries that are not Guarantors shall not exceed at any time an aggregate
amount of $25,000,000;

(e) loans and advances to employees of Borrower and its Restricted Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $10,000,000;

(f) Permitted Acquisitions; provided that the sum of the aggregate amount of
cash Acquisition Consideration paid for all Permitted Acquisitions pursuant to
which the Person whose Equity Interests are acquired does not become a Guarantor
shall not exceed $750,000,000 for all periods after the Closing Date;

 

95



--------------------------------------------------------------------------------

(g) Investments described in Schedule 6.06 to the Disclosure Letter (including
commitments to make Investments as described therein);

(h) Hedging Obligations permitted under Section 6.14, any Bond Hedge entered
into in connection with Convertible Notes permitted to be issued by Section 6.01
and any accelerated stock repurchase agreement, forward contract or other
similar agreement that is permitted pursuant to Section 6.04(e);

(i) short term trade receivables in the ordinary course of business;

(j) non-cash consideration received in any disposition permitted by
Section 6.08;

(k) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(l) intercompany Investments by any Foreign Subsidiary in any other Foreign
Subsidiary;

(m) lease, utility and other similar deposits in the ordinary course of
business;

(n) Investments with Net Cash Proceeds from cash equity contributions to, or
issuances of new cash Equity Interest (other than Disqualified Equity Interests)
of, Borrower made after the Closing Date and that have not been applied for any
other purpose;

(o) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may make other Investments in an aggregate amount for
all such Investments under this clause (o) and all Restricted Payments under
Section 6.04(f) not to exceed $75,000,000 during the term of this Agreement;

(p) Investments of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Investments exist at the time that such
Person becomes a Restricted Subsidiary and (ii) such Investments were not made
in anticipation of such Person becoming a Restricted Subsidiary; and

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may make Investments if, at the time of the making of
such Investment, the Total Leverage Ratio for the Test Period then last ended
(determined on a pro forma basis after giving effect to such Investment) is less
than 2.50 to 1.00.

For purposes of covenant compliance with this Section 6.06, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment. Notwithstanding the foregoing, in no event shall any
Credit Party make any Investment which results in or facilitates in any manner
any Restricted Payment not otherwise permitted under the terms of Section 6.04.

 

96



--------------------------------------------------------------------------------

Section 6.07. Fundamental Changes; Acquisitions. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, consummate any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) (i) any Restricted Subsidiary of Borrower may be merged with or into
Borrower or any Guarantor, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor; provided, in the case of such a
merger, Borrower or such Guarantor, as applicable shall be the continuing or
surviving Person, (ii) any Foreign Subsidiary of Borrower may be merged with or
into any Foreign Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Foreign Subsidiary, and (iii) any Restricted Subsidiary
that is not a Guarantor may be merged with or into any other Restricted
Subsidiary that is not a Guarantor or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Restricted Subsidiary that is not a Guarantor;

(b) Permitted Acquisitions and other Investments permitted by Section 6.06;

(c) any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a disposition made in compliance with Section 6.08; and

(d) any Immaterial Subsidiary may dissolve, liquidate or wind up its affairs at
any time.

Section 6.08. Disposition of Assets. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, convey, sell, lease, enter into a sale
and leaseback arrangement or license, exchange, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of its
business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired, except (a) sales and other dispositions of assets that do not
constitute Asset Sales and (b) Asset Sales; provided that, in the case of clause
(b), (i) the consideration received for such assets shall be in an amount at
least equal to the Fair Market Value thereof, (ii) no less than 75% thereof
shall be paid in Cash or Cash Equivalents, and (iii) such Credit Party shall
have complied with its obligations, if any, with respect to such Asset Sale
under Section 2.14.

Section 6.09. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are materially less
favorable, taken as a whole, to Borrower or that Restricted Subsidiary, as the
case may be, than those that might be obtained in an arm's length transaction
with a Person that is not an Affiliate;

 

97



--------------------------------------------------------------------------------

provided, however, that the foregoing restriction shall not apply to (a) any
transaction between Borrower and any Restricted Subsidiary in the ordinary
course of business and consistent with past practice or any Restricted
Subsidiary and any other Restricted Subsidiary in the ordinary course of
business and consistent with past practice; (b) customary fees and
indemnifications paid to members of the Board of Directors of Borrower and its
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of Borrower and its Restricted Subsidiaries entered into in the
ordinary course of business; (d) Restricted Payments may be made to the extent
permitted by Section 6.04; (e) any transaction with an Affiliate where the only
consideration paid is Equity Interests of Borrower (other than Disqualified
Equity Interests); (f) transactions described in Schedule 6.09 to the Disclosure
Letter; and (g) transactions that are otherwise expressly permitted by this
Agreement.

Section 6.10. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, and will
not permit any of its Restricted Subsidiaries to, engage in any business other
than a Permitted Business.

Section 6.11. Amendments or Waivers of Organizational Documents. No Credit Party
shall nor shall it permit any of its Restricted Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its Organizational Documents after the Closing Date, in each case in
a manner that is materially adverse to the Lenders, without in each case
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.

Section 6.12. Amendments or Waivers of with Respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, if the
effect of such amendment or change is to (i) increase the interest rate on such
Subordinated Indebtedness, (ii) change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, (iii) change any event of
default (other than to eliminate any such event of default or increase any grace
period related thereto (it being understood that any change to the covenants
that otherwise complies with this Section 6.12 shall not be deemed to be an
amendment to the events of default thereto)), (iv) change the redemption,
prepayment or defeasance provisions thereof in any manner that would be
materially adverse to any Credit Party or Lenders), (v) change the subordination
provisions of such Subordinated Indebtedness (or of any guaranty thereof), or
(vi) if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to any Credit Party or Lenders.

Section 6.13. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year end.

Section 6.14. Hedging Agreements. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which Borrower
or any Restricted Subsidiary has actual exposure (other than in respect of
Equity Interests or Indebtedness of any Restricted Subsidiary)

 

98



--------------------------------------------------------------------------------

and (b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from floating to fixed rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Borrower or any Restricted Subsidiary, which, in any
case, are not entered into for speculative purposes.

ARTICLE 7

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to the Issuing Bank, such Credit
Party shall perform, and shall cause each of its Restricted Subsidiaries to
perform, the covenants in this Article 7.

Section 7.01. Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending September 30, 2012, to be less than 1.20:1.00.

Section 7.02. Total Leverage Ratio. Borrower shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to exceed the
ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

  

Leverage Ratio

Third Fiscal Quarter 2012

   3.50 to 1.00

Fourth Fiscal Quarter 2012

   3.50 to 1.00

First Fiscal Quarter 2013

   3.50 to 1.00

Second Fiscal Quarter 2013

   3.50 to 1.00

Third Fiscal Quarter 2013 and thereafter

   3.00 to 1.00

Section 7.03. Secured Leverage Ratio. Borrower shall not permit the Secured
Leverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2012, to exceed 2.00:1.00.

Section 7.04. Minimum Liquidity. Borrower shall not permit the sum of (i) the
aggregate amount of unrestricted Cash and Cash Equivalents held by Borrower and
its Restricted Subsidiaries plus (ii) the Revolving Commitments less the Total
Utilization of Revolving Commitments, to be less than $150,000,000 at any time.

 

99



--------------------------------------------------------------------------------

ARTICLE 8

GUARANTY

Section 8.01. Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

Section 8.02. Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 8.03. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability
and this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty during the continuation of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be

 

100



--------------------------------------------------------------------------------

deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate under the relevant
Credit Document , Secured Hedge Agreement or Secured Treasury Services
Agreement, without notice or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or the applicable Secured Hedge Agreement or Secured Treasury Services
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents, any Secured Hedge
Agreements or any Secured Treasury Services Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than contingent indemnification obligations for
which no claim has been made, Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements and the cancellation or
expiration or cash collateralization of all Letters of Credit in an amount equal
to 103% of Letter of Credit Usage at such time on terms reasonably satisfactory
to the Issuing Bank)), including the occurrence of any of the following, whether
or not any Guarantor shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents, any Secured Hedge
Agreements, any Secured Treasury Services Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any

 

101



--------------------------------------------------------------------------------

other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the Secured
Hedge Agreements, any of the Secured Treasury Services Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Secured Hedge
Agreement, such Secured Treasury Services Agreement or any agreement relating to
such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Secured Hedge Agreements, any of the Secured Treasury Services Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Borrower or any of its Restricted
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which Borrower may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code of the United States or
any comparable provisions of any similar federal or state law.

Section 8.04. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any Credit Party or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law

 

102



--------------------------------------------------------------------------------

which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith, gross
negligence or willful misconduct; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, (iv) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto, and (v) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder, the Secured
Hedge Agreements, Secured Treasury Services Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 8.03 and any right to consent to any thereof; and (f) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

Section 8.05. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (ii) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been paid in full (other than contingent indemnification obligations
for which no claim has been made and Obligations under or in respect of Secured
Hedge Agreements and Secured Treasury Services Agreements) and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or cash collateralized in an amount equal to 103% of Letter of
Credit usage at such time on terms reasonably satisfactory to the Issuing Bank,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may

 

103



--------------------------------------------------------------------------------

have against any such other guarantor, shall be junior and subordinate to any
rights any Beneficiary may have against Borrower, to all right, title and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than contingent indemnification obligations for which no
claim has been made and Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements) shall not have been paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

Section 8.06. Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

Section 8.07. Continual Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized in an
amount equal to 103% of Letter of Credit Usage at such time. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

Section 8.08. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 8.09. Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time and any Secured Hedge Agreement or
any Secured Treasury Services Agreement may be entered into from time to time,
in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Secured Hedge Agreement or Secured Treasury
Services Agreement is entered into, as the case may be. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of Borrower. Each
Guarantor has adequate means to obtain information from Borrower on a continuing
basis concerning the financial condition of Borrower and its ability to perform
its obligations under the Credit Documents, the Secured Hedge Agreements and the
Secured Treasury Services Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

 

104



--------------------------------------------------------------------------------

Section 8.10. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 8.11. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

 

105



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within three Business Days after the date
due; or

(b) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, Section 5.01(f)(i),
Section 5.02 (solely with respect to Borrower), Section 5.12, Article 6 or
Article 7; or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(d) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other clause of
this Section 9.01, and such default shall not have been remedied or waived
within 30 days after the receipt by Borrower of notice from Administrative Agent
or any Lender of such default; or

(e) Default in Other Agreements. Any Credit Party shall (i) fail to pay any
principal or interest (or, in the case of any Hedging Agreement, any termination
payment or other payment obligation), regardless of amount, due in respect of
any Indebtedness (other than the Obligations) or Hedging Obligations, when and
as the same shall become due and payable beyond any applicable grace period or
(ii) after giving effect to any grace period, fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness or such Hedging
Obligations, as the case may be, if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf (or, in
the case of any Hedge Agreement, the applicable counterparty) (with or without
the giving of notice, the lapse of time or both) to cause, such Indebtedness or
such Hedging Obligations, as the case may be, to become due prior to its stated
maturity or become subject to a mandatory offer purchase by the obligor (or, in
the case of any Hedging Agreement, to cause the termination thereof); provided
that it shall not constitute an Event of Default pursuant to this clause
(e) unless the aggregate amount of all such Indebtedness and Hedging Obligations
referred to in clauses (i) and (ii) without duplication, then exceeds
$35,000,000 (provided that, in the case of Hedging Obligations, the amount
counted for this purpose shall be the amount payable by any Credit Party if such
Hedging Obligations were terminated at such time); or

 

106



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Borrower or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries), or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries), and any such event described
in this clause (f) shall continue for 60 days without having been dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower or any of
its Restricted Subsidiaries (other than Immaterial Subsidiaries) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries) shall make any
general assignment for the benefit of creditors; or (ii) Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries) shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the board of directors (or similar governing body)
of Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.01(f); or

(h) Judgments and Attachments. Any (i) money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $35,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any of its Restricted Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 30 consecutive days or (ii) any
non-monetary judgment, writ or warrant of attachment or similar process shall be
entered or filed against Borrower or any of its Restricted Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 30 consecutive days and such non-monetary judgment,
writ, warrant of attachment or similar process could reasonably be expected to
have a Material Adverse Effect; or

 

107



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party (other
than as permitted under Section 6.07) and such order shall remain undischarged
or unstayed for a period in excess of 60 days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Borrower, or any of its ERISA Affiliates in excess of
$35,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that results in the imposition of a Lien or security interest
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest in writing the validity or perfection of any Lien in
any material portion of the Collateral purported to be covered by the Collateral
Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 9.01(f) or 9.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) Requisite Lenders, upon notice to Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) any amounts required to be deposited in respect of Letters of Credit
pursuant to Section 2.04(i), and (III) all other Obligations (other than
contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements and Secured Treasury
Services Agreements); provided, the foregoing shall

 

108



--------------------------------------------------------------------------------

not affect in any way the obligations of Lenders under Section 2.03(b)(v) or
Section 2.04(e); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral
Documents; and (D) Administrative Agent shall direct Borrower to pay (and
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Sections 9.01(f) or 9.01(g) to pay) to
Administrative Agent such additional amounts of cash as reasonable requested by
Issuing Bank, to be held as security for Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding as set forth in Section 2.04(i).

ARTICLE 10

AGENTS

Section 10.01. Appointment of Agents. Morgan Stanley is hereby appointed (and
Morgan Stanley hereby accepts such appointment) Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
(including in its capacities as a potential counterparty under a Secured Hedge
Agreement or Secured Treasury Services Agreement), Secured Party and the Issuing
Bank hereby authorizes Morgan Stanley (and Morgan Stanley hereby accepts such
appointment) to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Article 10 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Restricted Subsidiaries.

Section 10.02. Powers and Duties.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (i) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (ii) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.05), and (iii) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.05) or in the absence of its own gross negligence or willful
misconduct. Each Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Borrower or a
Lender, and no Agent shall be responsible for or have any duty to

 

109



--------------------------------------------------------------------------------

ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing reasonably believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.03. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.05) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so

 

110



--------------------------------------------------------------------------------

instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
reasonably believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 11.05).

(c) Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as applicable.
Administrative Agent and Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 10.03 and of Section 10.06 shall apply to any Affiliates of each
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent, Collateral Agent, Syndication Agents or Documentation
Agents, as applicable. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 10.03 and of
Section 10.06 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by
Administrative Agent or Collateral Agent, as applicable, (i) such sub-agent
shall be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or
Collateral Agent, as applicable, and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent. The Arrangers, Documentation Agents and Syndication
Agents shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

Section 10.04. Agents Entitled to Act as Lender. Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

111



--------------------------------------------------------------------------------

Section 10.05. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Revolving Loans on
the Closing Date or by the funding of any New Term Loans or New Revolving Loans,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date or as of the date of funding of such New Term Loan or New Revolving
Loans.

Section 10.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and the Issuing Bank, to the
extent that such Agent or the Issuing Bank shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
or the Issuing Bank in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
or the Issuing Bank’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Agent or the Issuing Bank for any purpose shall, in
the opinion of such Agent or the Issuing Bank, be insufficient or become
impaired, such Agent or the Issuing Bank may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify any Agent or the Issuing Bank against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent or the Issuing Bank against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.

 

112



--------------------------------------------------------------------------------

Section 10.07. Successor Administrative Agent, Collateral Agent, Swing Line
Lender, Syndication Agents and Documentation Agents.

(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. Administrative Agent shall
have the right to appoint a financial institution to act as Administrative Agent
and/or Collateral Agent hereunder, subject to the reasonable satisfaction of
Borrower and the Requisite Lenders, and Administrative Agent’s resignation shall
become effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Administrative Agent by
Borrower and the Requisite Lenders or (iii) such other date, if any, agreed to
by Borrower and the Requisite Lenders. Upon any such notice of resignation, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, in consultation
with Borrower, to appoint a successor Administrative Agent. If neither Requisite
Lenders nor Administrative Agent have appointed a successor Administrative
Agent, Requisite Lenders shall be deemed to have succeeded to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders or the Issuing Bank under any of the Credit Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed. Any successor Administrative Agent
shall be a bank with an office in the United States or an Affiliate of any such
bank with an office in the United States. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (x) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (y) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation of Morgan Stanley or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation of Morgan Stanley or its successor as Collateral Agent. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article 10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this
Section 10.07 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors. Administrative
Agent shall have the right to appoint a financial institution as Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and the
Requisite Lenders and Collateral Agent’s resignation shall

 

113



--------------------------------------------------------------------------------

become effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Collateral Agent by Borrower
and the Requisite Lenders or (iii) such other date, if any, agreed to by the
Requisite Lenders and Borrower. Upon any such notice of resignation, Requisite
Lenders shall have the right, upon five Business Days’ notice to Administrative
Agent and in consultation with Borrower, to appoint a successor Collateral
Agent. Until a successor Collateral Agent is so appointed by the Requisite
Lenders or Administrative Agent, any collateral security held by Collateral
Agent on behalf of the Lenders or the Issuing Bank under any of the Credit
Documents shall continue to be held by the retiring Collateral Agent as nominee
until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement and the Collateral Documents, and the
retiring Collateral Agent under this Agreement shall promptly (x) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (y) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Collateral Documents. After any retiring Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement and the Collateral Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

(c) Any resignation of Morgan Stanley or its successor as Administrative Agent
pursuant to this Section 10.07 shall also constitute the resignation of Morgan
Stanley or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (i) Borrower shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (ii) upon such prepayment, the retiring or removed Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Borrower
for cancellation, and (iii) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.

(d) Any Syndication Agent may resign at any time by giving prior written notice
thereof to Lenders and the Grantors, whereupon all the rights, powers,
privileges and duties of the resigning Syndication Agent hereunder shall
automatically be assumed by, and inure to the benefit of, Administrative Agent,
without any further act by such Syndication Agent, the Administrative Agent or
any Lender.

 

114



--------------------------------------------------------------------------------

(e) Any Documentation Agent may resign at any time by giving prior written
notice thereof to Lenders and the Grantors, whereupon all the rights, powers,
privileges and duties of the resigning Documentation Agent hereunder shall
automatically be assumed by, and inure to the benefit of, Administrative Agent,
without any further act by such Documentation Agent, Administrative Agent or any
Lender.

Section 10.08. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreement or Secured Treasury
Services Agreement. Subject to Section 11.05, without further written consent or
authorization from any Secured Party, Administrative Agent or Collateral Agent,
as applicable, may execute any documents or instruments necessary to (i) in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 11.05) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 8.11 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 11.05) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

(c) Rights under Secured Hedge Agreements. No Secured Hedge Agreement will
create (or be deemed to create) in favor of any Lender Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 11.05(c)(v) of

 

115



--------------------------------------------------------------------------------

this Agreement and Section 7.3 of the Pledge and Security Agreement. By
accepting the benefits of the Collateral, such Lender Counterparty shall be
deemed to have appointed Collateral Agent as its agent and agreed to be bound by
the Credit Documents as a Secured Party, subject to the limitations set forth in
this clause (c).

(d) Rights under Secured Treasury Services Agreements. No Secured Treasury
Services Agreement will create (or be deemed to create) in favor of any Treasury
Services Provider that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 11.05(c)(v)
of this Agreement and Section 7.3 of the Pledge and Security Agreement. By
accepting the benefits of the Collateral, such Treasury Services Provider shall
be deemed to have appointed Collateral Agent as its agent and agreed to be bound
by the Credit Documents as a Secured Party, subject to the limitations set forth
in this clause (d).

(e) Release of Collateral and Guarantee; Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Secured
Hedge Agreement or Secured Treasury Services Agreement and contingent
indemnification obligations for which no claim has been made) have been paid in
full, all Commitments have terminated or expired and no Letter of Credit shall
be outstanding (or the outstanding Letters of Credit have been cash
collateralized in an amount equal to 103% of all Letter of Credit Usage at such
time in a manner satisfactory to the applicable Issuing Bank), upon request of
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any Affiliate of any Lender that is a party to any Secured Hedge
Agreement or Secured Treasury Services Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
Guaranteed Obligations provided for in any Credit Document, whether or not on
the date of such release there may be outstanding Obligations in respect of
Secured Hedge Agreements or Secured Treasury Services Agreements. Any such
release of Guaranteed Obligations shall be deemed subject to the provision that
such Guaranteed Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent,
Swing Line Lender or Issuing Bank shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on

 

116



--------------------------------------------------------------------------------

Appendix B or otherwise indicated to Administrative Agent in writing. Except as
otherwise set forth in Section 2.24 or paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent as applicable; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 10.03(c) hereto as designated by
Administrative Agent from time to time.

 

  (b) Electronic Communications.

(i) Notices and other communications to any Agent, Swing Line Lender and Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices to any Agent, any Lender, Swing Line Lender
or any applicable Issuing Bank pursuant to Article 2 if such Person has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or

 

117



--------------------------------------------------------------------------------

the Platform and each expressly disclaims liability for errors or omissions in
the Platform and the Approved Electronic Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent Affiliates in
connection with the Platform or the Approved Electronic Communications.

(iv) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

Section 11.02. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (i) all the actual,
reasonable and documented costs and out-of-pocket expenses incurred by
Administrative Agent, Collateral Agent and the Arrangers in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto (including the reasonable and
documented fees, expenses and disbursements of one primary counsel (with
exceptions for conflicts of interest) and one local counsel in each relevant
jurisdiction); (ii) all other actual and reasonable out-of-pocket costs and
expenses incurred by each Agent and the Issuing Bank in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (iii) all the actual, reasonable and documented costs and
out-of-pocket expenses of Collateral Agent in connection with creating,
perfecting, recording, maintaining and preserving Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable and documented fees, out-of-pocket expenses and
disbursements of one primary counsel (with exceptions for conflicts of interest)
and one local counsel in each relevant jurisdiction; and (iv) all costs and
expenses, including reasonable and documented fees of one primary counsel (with
exceptions for conflicts of interest) and one local counsel in each

 

118



--------------------------------------------------------------------------------

relevant jurisdiction and costs of settlement, incurred by any Agent, the
Issuing Bank and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work out" or pursuant to any insolvency or bankruptcy cases or
proceedings.

Section 11.03. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 11.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Issuing Bank and Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 11.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each Credit Party or each
Lender, Issuing Bank, Agent, Arranger, as applicable, and their respective
Affiliates, directors, employees, attorneys, agents or sub-agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each party
hereto hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor, provided that nothing contained in this sentence shall limit
the indemnity of the Credit Parties set forth in this Section 11.03.

(c) Each Credit Party also agrees that no Lender, Issuing Bank, Agent, Arranger
nor their respective Affiliates, directors, employees, attorneys, agents or
sub-agents will have any liability to any Credit Party or any person asserting
claims on behalf of or in right of any Credit Party or any other person in
connection with or as a result of this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein

 

119



--------------------------------------------------------------------------------

or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except in the case of any Credit Party to the extent
that any losses, claims, damages, liabilities or expenses incurred by such
Credit Party or its Affiliates, shareholders, partners or other equity holders
have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Lender, Issuing Bank , Agent, Arranger or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents in performing its
obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein. In
no event will such Lender, Issuing Bank , Agent, Arranger or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Issuing Bank’s, Agent’s,
Arranger’s or their respective Affiliates’, directors’, employees’, attorneys’,
agents’ or sub-agents’ activities related to this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein.

(d) No Indemnitee shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission
unless such damages are found by a final, non-appealable judgment by a court of
competent jurisdiction to arise from the bad faith, gross negligence or willful
misconduct of such Indemnitee.

(e) This Section 11.03 shall not apply to any Taxes, which shall be governed
solely by Section 2.20, other than Taxes that represent losses, claims or
damages arising from any non-Tax claim.

Section 11.04. Set-Off . In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time, without notice
to any Credit Party or to any other Person (other than Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender or Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (i) such Lender or Issuing Bank shall have made
any demand hereunder or (ii) the principal of or the interest on the Loans or
any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Article 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured.

 

120



--------------------------------------------------------------------------------

Section 11.05. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 11.05(b) and 11.05(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Credit Document (i) to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank, (ii) as provided in
clause (d) or (e) of this Section 11.05 or (iii) to provide for any amendments
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of Section 2.23.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii)
(with respect to the reduction of the Revolving Commitments of each Lender
proportionately to its Pro Rata Share), this Section 11.05(b), Section 11.05(c)
or any other provision of this Agreement that expressly provides that the
consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date; provided, further that if such amendment affects only
Lenders under the Term Loan or Lenders under the Revolving Loan, then with the
consent of Lenders in the relevant Class;

 

121



--------------------------------------------------------------------------------

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly permitted in the
Credit Documents or subordinate the Obligations to any other obligations; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as expressly permitted
by Sections 6.07 and 6.08;

provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii) (excluding the provisos thereof), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 or Section 7.3 of the Pledge and Security
Agreement without the consent of Lenders holding more than 50% of the aggregate
Term Loan Exposure of all Lenders or Revolving Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Hedge Agreements or the
definition of “Lender Counterparty,” “Secured Hedge Agreement,” “Obligations,”
or “Secured Obligations” (as defined in any applicable Collateral Document) in
each case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty;

 

122



--------------------------------------------------------------------------------

(vi) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Treasury Services Agreements or
the definition of “Treasury Services Provider,” “Secured Treasury Services
Agreement,” “Obligations,” or “Secured Obligations” (as defined in any
applicable Collateral Document) in each case in a manner adverse to any Treasury
Services Provider with Obligations then outstanding without the written consent
of any such Treasury Services Provider;

(vii) amend, modify, terminate or waive any provision of Article 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(viii) amend, modify, terminate or waive any provision of Section 5.05, 5.10 or
5.11 or of clause (iv) or of the last paragraph of Section 1 of Schedule 5.12
with respect to the documentation and other requirements applicable to a Flood
Hazard Property under applicable law without the written consent of each Lender
directly affected thereby.

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.

(e) Collateral Without the consent of any other person, the applicable Credit
Party or Credit Parties and Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interest therein comply with applicable law or to effect the release of
any Collateral upon disposition thereof by the applicable Party or Parties to
the extent the disposition thereof is not prohibited by the Credit Documents.

(f) Replacement of Non-Consenting Lenders. If any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Credit
Document that requires the consent of each Lender or each Lender directly
affected thereby and that has been approved by the Requisite Lenders, Borrower
may replace such non-consenting Lender in accordance with Section 2.22(b);
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by Borrower to be made pursuant to this paragraph).

 

123



--------------------------------------------------------------------------------

Section 11.06. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 11.06(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of "Eligible Assignee" upon the giving of notice to Borrower and
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to Morgan Stanley), consented to by each of the Issuing Bank and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed); and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of "Eligible Assignee" consented to by each of Borrower, Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person, the Issuing Bank and the Swing Line Lender (such
consent not to be (x) unreasonably withheld or delayed or (y) in the case of
Borrower, required at any time an Event of Default shall have occurred and then
be continuing); provided, further that each

 

124



--------------------------------------------------------------------------------

such assignment pursuant to this Section 11.06(c)(ii) shall be in an aggregate
amount of not less than (I) $5,000,000 (or such lesser amount as may be agreed
to by Borrower and Administrative Agent or as shall constitute the aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Commitments and Revolving Loans
and (II) $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(f), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Morgan Stanley or any Affiliate thereof or (z) in the
case of an Assignee which is already a Lender or is an Affiliate or an Approved
Fund of a Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 11.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 11.06, as of the "Assignment Effective Date" (i) the assignee thereunder
shall have the rights and obligations of a "Lender" hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a "Lender" for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior

 

125



--------------------------------------------------------------------------------

involvement of such assigning Lender as a Lender hereunder); (iii) the
Commitments shall be modified to reflect any Commitment of such assignee and any
Revolving Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

 

  (g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 11.06(g) shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it records the names and addresses of
each participant and the amount and terms of its participations (including
principal amounts and interest thereon from time to time) (each, a “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to the
Loan, Commitment or Obligation, as the case may be, for all purposes under this
Agreement, notwithstanding any notice to the contrary; provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except that the participation
agreement may provide that such holder’s consent is required for the Lender to
approve any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted

 

126



--------------------------------------------------------------------------------

without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f), it being understood
that the documentation required under Section 2.20(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (c) of this Section; provided
that (A) such participant agrees to be subject to the provisions of Sections
2.19, 2.20 and 2.22 as if such participant were a Lender and had acquired its
interest by assignment pursuant to paragraph (c) of this Section and (B) shall
not be entitled to receive any greater payments under Sections 2.19 and 2.20,
with respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each participant also shall
be entitled to the benefits of Section 11.04 as though it were a Lender,
provided such participant agrees to be subject to Section 2.17 as though it were
a Lender. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.22 with respect to any participant.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 11.06 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided
further, that no such pledge or assignment shall substitute the applicable
Federal Reserve Bank, pledgee or trustee for such Lender as a party hereto.

Section 11.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.08. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
11.02, 11.03 and 11.04 and the agreements of Lenders set forth in Section 2.17,
10.03(b) and 10.06 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

 

127



--------------------------------------------------------------------------------

Section 11.09. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Secured Hedge Agreements or Secured
Treasury Services Agreements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 11.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank), or any Agent, Issuing Bank or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

Section 11.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

128



--------------------------------------------------------------------------------

Section 11.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 11.15. CONSENT TO JURISDICTION . SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO);
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 11.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM

 

129



--------------------------------------------------------------------------------

RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

Section 11.17. Confidentiality. Each Agent (which term shall for the purposes of
this Section 11.17 include the Arranger), and each Lender (which term shall for
the purposes of this Section 11.17 include the Issuing Bank) shall hold all non
public information regarding Borrower and its Subsidiaries and their businesses
identified as such by Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.17) on a need-to-know basis who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential, (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 11.17 or other provisions at least as restrictive as this
Section 11.17), (iii) disclosure to any rating agency or to any credit insurance
provider related to Borrower and

 

130



--------------------------------------------------------------------------------

the Obligations, in each case, when required by it; provided that, prior to any
disclosure, such rating agency or insurance provider shall undertake in writing
to preserve the confidentiality of any confidential information relating to
Credit Parties received by it from any Agent or any Lender, (iv) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non public information prior to disclosure of such
information, (vi) disclosures of information that becomes publicly available
(other than by reason of disclosure by the Lenders or Agents in breach of this
Section 11.17) or that is received from an unaffiliated third party that is not
subject to a confidentiality agreement with Borrower and (vii) disclosures made
with the consent of Borrower. In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents. Notwithstanding anything to the contrary set forth herein, each party
(and each of their respective employees, representatives or other agents) may
disclose to any and all persons without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax structure.
However, any information relating to the tax treatment or tax structure shall
remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.

Section 11.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower

 

131



--------------------------------------------------------------------------------

to conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.

Section 11.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 11.20. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.

Section 11.21. PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

Section 11.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their Affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other. The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of

 

132



--------------------------------------------------------------------------------

whether any Lender has advised, is currently advising or will advise any Credit
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

[Remainder of page intentionally left blank]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:   /s/ Neil H. Weiss   Name: Neil H. Weiss
  Title: Senior Vice President & Treasurer

 

CYPRESS SEMICONDUCTOR

(MINNESOTA) INC.

By:   /s/ Neil H. Weiss   Name: Neil H. Weiss   Title: Vice President &
Treasurer

 

CYPRESS SEMICONDUCTOR

(ROUNDROCK) INC.

By:   /s/ Brad W. Buss  

Name: Brad W. Buss

Title: Chief Financial Officer

 

CYPRESS SEMICONDUCTOR (TEXAS) INC. By:   /s/ Neil H. Weiss   Name: Neil H. Weiss
  Title: Vice President & Treasurer

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent
and Swing Line Lender By:   /s/ Andrew W. Earls   Name: Andrew W. Earls   Title:
VP

 

MORGAN STANLEY BANK, N.A., as Issuing Bank By:   /s/ Andrew W. Earls   Name:
Andrew W. Earls   Title: VP

 

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Andrew W. Earls   Name: Andrew
W. Earls   Title: VP

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA N.A. By:   /s/ Sugeet Manchanda Madan   Name: Sugeet Manchanda
Madan   Title: Director

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Syndication Agent By:   /s/ Gerardo B. Loera  
Name: Gerardo B. Loera   Title: Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Gerardo B. Loera   Name:
Gerardo B. Loera   Title: Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By: 

  /s/ Kamran Khan  

Name: Kamran Khan

Title: Authorized Signatory

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK

By: 

  /s/ Alexis Coyle  

Name: Alexis Coyle

Title: Director

 

If a second signature is necessary:

By: 

     

Name:

Title:

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as a
Documentation Agent

By: 

  /s/ Mary E. Evans  

Name: Mary E. Evans

Title: Attorney-in-fact

 

If a second signature is necessary:

By: 

  /s/ Christopher Gomes  

Name: Christopher Gomes

Title: Associate Director

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

[NAME OF LENDER]

By: 

  /s/ Mary E. Evans  

Name: Mary E. Evans

Title: Attorney-in-fact

 

If a second signature is necessary:

By: 

  /s/ Christopher Gomes  

Name: Christopher Gomes

Title: Associate Director

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

UNION BANK N.A.

By: 

  /s/ Annabella Guo  

Name: Annabella Guo

Title: Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ Ronnie Glenn  

 

  Name:   Ronnie Glenn   Title:   Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH By:   /s/ Shaheen Malik  

 

  Name:   Shaheen Malik   Title:   Vice President If a second signature is
necessary: By:   /s/ Michael Spaight  

 

  Name:   Michael Spaight   Title:   Associate

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCATION By:   /s/ Raed Y. Alfayoumi  

 

  Name:   Raed Y. Alfayoumi   Title:   Vice President If a second signature is
necessary: By:   N/A  

 

  Name:   N/A   Title:   N/A

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST By:   /s/ Stuart Darby  

 

  Name:   Stuart Darby   Title:   Vice President

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS

[NAME OF LENDER]

By:   /s/ Scott Bruni  

 

  Name:   Scott Bruni   Title:   Vice-President If a second signature is
necessary: By:   /s/ Mathew Harvey  

 

  Name:   Mathew Harvey   Title:   Managing Director

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment      Pro Rata
Share  

Morgan Stanley Bank, N.A.

   $ 50,000,000         11.628 % 

Bank of America N.A.

   $ 50,000,000         11.628 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000         11.628 % 

Royal Bank of Canada

   $ 50,000,000         11.628 % 

Silicon Valley Bank

   $ 50,000,000         11.628 % 

UBS Loan Finance LLC

   $ 50,000,000         11.628 % 

Union Bank N.A.

   $ 50,000,000         11.628 % 

Barclays Bank PLC

   $ 20,000,000         4.651 % 

Credit Suisse AG, Cayman Islands Branch

   $ 20,000,000         4.651 % 

HSBC Bank USA, National Association

   $ 20,000,000         4.651 % 

Bank of the West

   $ 10,000,000         2.326 % 

BNP Paribas

   $ 10,000,000         2.326 % 

Total

   $ 430,000,000         100 % 

 

Appendix 1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

CYPRESS SEMICONDUCTOR CORPORATION

198 Champion Ct.

San Jose, CA 95134

Attention: Neil Weiss, Senior Vice President and Treasurer

Facsimile: (408) 943-2796

E-mail: nhw@cypress.com

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Collateral Agent

and Swing Line Lender

Administrative Agent’s and Collateral Agent’s Principal Office:

1585 Broadway

New York, New York 10036

Attention: Matt Cieslak

Tel: 212-507-6680

E-mail Address: msagency@ms.com

Swing Line Lender’s Principal Office:

1585 Broadway

New York, New York 10036

Attention: Matt Cieslak

Tel: 212-507-6680

E-mail Address: msagency@ms.com

MORGAN STANLEY BANK, N.A.,

as Issuing Bank

Issuing Bank’s Principal Office:

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Tel: 443-627-4555:

Fax: 212-510-5070

 

Appendix 1



--------------------------------------------------------------------------------

Schedule 5.12

1. Real Estate Assets. Each applicable Credit Party shall deliver to Collateral
Agent:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Material
Real Estate Asset listed in Schedule 4.12 to the Disclosure Letter (each, a
“Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state in which a Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;

(iii)(A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each Closing Date Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of each Closing
Date Mortgaged Property, each in form and substance reasonably satisfactory to
Collateral Agent and (B) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each Closing Date Mortgaged Property
in the appropriate real estate records;

(iv) flood certifications with respect to all Closing Date Mortgaged Properties
and evidence of flood insurance with respect to each Closing Date Mortgaged
Property that is located in a community that participates in the National Flood
Insurance Program and is located in a Special Flood Hazard Area (Zone A or V)
identified by the Federal Emergency Management Agency (a “Flood Hazard
Property”), in each case in compliance with any applicable regulations or other
requirements of any Governmental Authority, in form and substance satisfactory
to each Lender; and

(v) ALTA surveys of all Closing Date Mortgaged Properties, certified to
Collateral Agent and dated not more than thirty days prior to the Closing Date.

Each of the actions described above shall be taken with respect to each of the
properties identified on Schedule 4.12 to the Disclosure Letter as a Material
Real Estate Asset for which a Mortgage is required to be put in place.

Each such action described above shall be completed within 60 days following the
Closing Date (or such longer period (but not in excess of 120 days after the
Closing Date, as to the items referred to in clause (iv) above) as the
Collateral Agent may agree in its sole discretion).



--------------------------------------------------------------------------------

2. Deposit Account Control Agreements. Each applicable Credit Party shall
deliver to Collateral Agent fully executed Deposit Account Control Agreements
(as defined in the Pledge and Security Agreement) for each of the accounts
listed on Schedule 3.6 to the Pledge and Security Disclosure Letter (other than
the Excluded Deposit Accounts) (each as defined in the Pledge and Security
Agreement) and that are identified as Deposit Accounts that will be pledged.

Each such action described above shall be completed within 45 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

3. Control Account Agreements. Each applicable Credit Party shall deliver to
Collateral Agent fully executed Control Account Agreements (as defined in the
Pledge and Security Agreement) for the accounts listed on Schedule 3.6 to the
Pledge and Security Disclosure Letter and that are identified as Securities
Accounts that will be pledged.

Each such action described above shall be completed within 45 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

4. Intellectual Property Security Agreements. Each applicable Credit Party shall
deliver to Collateral Agent fully executed Intellectual Property Security
Agreements (as defined in the Pledge and Security Agreement) for all
Intellectual Property listed on Schedule 3.7 to the Pledge and Security
Disclosure Letter. Schedule 3.7 to the Pledge and Security Disclosure Letter
shall be updated to provide a description of each Patent thereon and the date
each such Patent was obtained.

Each such action described above shall be completed within 60 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

5. Intercompany Note. Each applicable Credit Party shall deliver to Collateral
Agent a fully executed Intercompany Note and accompanying endorsements executed
in blank.

Such action described above shall be completed within 10 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

6. Revised Stock Certificate. Borrower shall deliver to Collateral Agent updated
stock certificates for Cypress Semiconductor (RoundRock) Inc. correcting the
typo in the name of the issuer on each such certificate, and accompanying stock
transfer powers executed in blank.

Such action described above shall be completed within 5 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

7. Pledged Note. Borrower shall deliver to Collateral Agent that certain
promissory note issued by a charitable organization to the order of Borrower, as
described in Schedule 3.6 of the Pledge and Security Disclosure Letter, and an
accompanying note allonge executed in blank.

Such action described above shall be completed within 10 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of June 26,
2012 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Cypress Semiconductor Corporation,
a Delaware corporation (“Borrower”), the guarantors from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), Morgan
Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to Section [2.01][2.02][2.03] of the Credit Agreement, Borrower desires
that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [            ] (the
“Credit Date”):

 

Term Loans

   ¨   Base Rate Loans:    $ [        ,        ,         ]  ¨   Eurodollar Rate
Loans, with an initial Interest Period of              month(s):    $
[        ,        ,         ] 

Revolving Loans

   ¨   Base Rate Loans:    $ [        ,        ,         ]  ¨   Eurodollar Rate
Loans, with an initial Interest Period of             month(s):    $
[        ,        ,         ] 

Swing Line Loans:

   $ [        ,        ,         ] 

Borrower hereby certifies that:

 

  (i) after making the Credit Extensions requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

  (ii) as of the Credit Date, the representations and warranties contained in
the Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and

 

  (iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

[Remainder of page intentionally left blank]

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

Date: [            ]

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Name:  

Title:

  [Authorized Officer]

 

 

EXHIBIT A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of June 26,
2012 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Cypress Semiconductor Corporation,
a Delaware corporation (“Borrower”), the guarantors from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), Morgan
Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to Section 2.09 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [            ]:

1. Term Loans:

 

  $[        ,        ,        ]    Eurodollar Rate Loans to be continued with
Interest Period of [        ] month(s)   $[        ,        ,        ]    Base
Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)   $[        ,        ,        ]    Eurodollar Rate Loans to
be converted to Base Rate Loans

2. Revolving Loans:

 

  $[        ,        ,        ]    Eurodollar Rate Loans to be continued with
Interest Period of [        ] month(s)   $[        ,        ,        ]    Base
Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)   $[        ,        ,        ]    Eurodollar Rate Loans to
be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is continuing.

[Remainder of page intentionally left blank]

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

Date: [            ]

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Name:   Title:   [Authorized Officer]

 

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3 TO

CREDIT AND GUARANTY AGREEMENT

ISSUANCE NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of June 26,
2012 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Cypress Semiconductor Corporation,
a Delaware corporation (“Borrower”), the guarantors from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), Morgan
Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to Section 2.04 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [            ] (the “Credit Date”) in an aggregate face amount of
$[        ,        ,        ].

Attached hereto for each such Letter of Credit are the following:

(a) the stated amount of such Letter of Credit;

(b) the name and address of the beneficiary;

(c) the expiration date; and

(d) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

Borrower hereby certifies that:

 

  (i) after issuing such Letter of Credit requested on the Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

  (ii) as of the Credit Date, the representations and warranties contained in
the Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof;

 

  (iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Default; and

 

  (iv) on or before the Credit Date, Administrative Agent has received all other
information required by this Issuance Notice and the applicable Application.

[Remainder of page intentionally left blank]

 

EXHIBIT A-3-2



--------------------------------------------------------------------------------

Date: [            ]

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Name:   Title:   [Authorized Officer]

 

 

EXHIBIT A-3-3



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT

TERM LOAN NOTE

 

$[        ,        ,         ]

[ ], 2012

  

[New York, New York]

FOR VALUE RECEIVED, CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[        ,        ,        ]) in the
installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of June 26, 2012 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as collateral agent, the other
Agents from time to time party thereto and Morgan Stanley Bank, N.A., as Issuing
Bank.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.

This Note is one of the “Term Loan Notes” in the aggregate principal amount of
[            ] Dollars ($[        ,        ,        ]) and is issued pursuant to
and entitled to the benefits of the Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Term Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, Collateral Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments

 

EXHIBIT B-1-1



--------------------------------------------------------------------------------

previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Borrower hereunder with
respect to payments of principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Credit Documents. Reference is hereby made to the
Credit Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS AND PROVISIONS OF
SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF
FULLY SET FORTH HEREIN.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

EXHIBIT B-1-2



--------------------------------------------------------------------------------

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Name:   Title:   [Authorized Officer]

 

 

EXHIBIT B-1-4



--------------------------------------------------------------------------------

TRANSACTIONS ON

TERM LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of
Principal Paid This
Date    Outstanding
Principal
Balance This Date    Notation
Made By                        

 

EXHIBIT B-1-5



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

CREDIT AND GUARANTY AGREEMENT

REVOLVING LOAN NOTE

 

$[        ,        ,         ]

[ ], 2012

  

[New York, New York]

FOR VALUE RECEIVED, CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [            ], the lesser of (a) [DOLLARS]
($[        ,        ,        ]) and (b) the unpaid principal amount of all
advances made by Payee to Borrower as Revolving Loans under the Credit Agreement
referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of June 26, 2012 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as collateral agent, the other
Agents from time to time party thereto and Morgan Stanley Bank, N.A., as Issuing
Bank.

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of [            ] Dollars ($[        ,        ,        ]) and is issued pursuant
to and entitled to the benefits of the Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, Collateral Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

EXHIBIT B-2-1



--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Credit Documents. Reference is hereby made to the
Credit Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS AND PROVISIONS OF
SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF
FULLY SET FORTH HEREIN.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

EXHIBIT B-2-2



--------------------------------------------------------------------------------

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Name:   Title:   [Authorized Officer]

 

 

EXHIBIT B-2-4



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of
Principal Paid This
Date    Outstanding
Principal
Balance This Date    Notation
Made By                        

 

EXHIBIT B-2-5



--------------------------------------------------------------------------------

EXHIBIT B-3 TO

CREDIT AND GUARANTY AGREEMENT

SWING LINE NOTE

 

$[        ,        ,         ]

[ ], 2012

  

New York, New York

FOR VALUE RECEIVED, CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), promises to pay to Morgan Stanley Senior Funding, Inc., in its
capacity as Swing Line Lender (“Payee”), on or before [            ], the lesser
of (a) [            ] Dollars ($[        ,        ,        ]) and (b) the unpaid
principal amount of all advances made by Payee to Borrower as Swing Line Loans
under the Credit Agreement referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of June 26, 2012 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as collateral agent, the other
Agents from time to time party thereto and Morgan Stanley Bank, N.A., as Issuing
Bank.

This Note is a “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, Collateral Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments

 

EXHIBIT B-3-1



--------------------------------------------------------------------------------

previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Borrower hereunder with
respect to payments of principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Credit Documents. Reference is hereby made to the
Credit Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS AND PROVISIONS OF
SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF
FULLY SET FORTH HEREIN.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

EXHIBIT B-3-2



--------------------------------------------------------------------------------

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Name:   Title:   [Authorized Officer]

 

 

EXHIBIT B-3-4



--------------------------------------------------------------------------------

TRANSACTIONS ON

SWING LINE NOTE

 

Date

   Amount of Loan
Made This Date    Amount of
Principal Paid
This Date    Outstanding Principal
Balance This Date    Notation
Made By                        

 

EXHIBIT B-3-5



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

[                    ], 20[        ]

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

  1. I am the [title of a Financial Officer] of CYPRESS SEMICONDUCTOR
CORPORATION (“Borrower”).

 

  2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of June 26, 2012 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Borrower, the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Borrower and its Restricted Subsidiaries during
the accounting period covered by the financial statements attached hereto as
Annex A.

 

  3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower has taken, is
taking, or proposes to take with respect to each such condition or event.

The foregoing certifications, together with the computations set forth in Annex
B hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered on the date first above written pursuant to
Section 5.01(d) of the Credit Agreement. The undersigned is making these
certifications in his/her capacity as an officer of the Borrower and not in any
individual capacity.

[Remainder of page intentionally left blank]

 

EXHIBIT C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION  

Name:

Title: [Financial Officer]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FINANCIAL STATEMENTS

 

EXHIBIT C-A-1



--------------------------------------------------------------------------------

ANNEX B TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [            ].

The information described herein is as of [                ], 20[    ].

 

1. Fixed Charge Coverage Ratio: (a)/(b) =

 

(a)    Consolidated Adjusted EBITDA for the four Fiscal Quarter Period then
ending:

   $[        ,        ,         ]

(b)    Consolidated Fixed Charges for such four Fiscal Quarter Period:

   $[        ,        ,        ]   

Actual:    _.__:1.00

Required: ³ 1.20:1.00

 

2. Total Leverage Ratio: (a)/(b) =

 

(a)    Consolidated Total Debt:

   $[        ,        ,         ]

(b)    Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
or most recently prior to such date:

   $[        ,        ,        ]   

Actual:    _.__:1.00

Required: £ [_.__]1:1.00

 

3. Secured Leverage Ratio: (a)/(b) =

 

(a)    Consolidated Total Secured Debt:

   $[        ,        ,         ]

 

1 

For each of the Third Fiscal Quarter 2012, Fourth Fiscal Quarter 2012, First
Fiscal Quarter 2013 and Second Fiscal Quarter 2013: 3.50 to 1.00; for each of
the Third Fiscal Quarter 2013 and each Fiscal Quarter thereafter: 3.00 to 1.00.

 

EXHIBIT C-B-1



--------------------------------------------------------------------------------

(b)    Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
or most recently prior to such date:

   $[        ,        ,        ]   

Actual:      _.__:1.00

Required: £ 2.00:1.00

 

4. Minimum Liquidity: (a) + (b) – (c) =

 

(a)    the aggregate amount of unrestricted Cash and Cash Equivalents held by
Borrower and its Restricted Subsidiaries:

   $[        ,        ,         ]

(b)    the Revolving Commitments:

   $[        ,        ,        ]

(c)    the Total Utilization of Revolving Commitments:

   $[        ,        ,        ]   

Actual: $[        ,        ,         ]

Required:   ³ $150,000,000

 

5.      Consolidated Adjusted EBITDA: (a) + (b) – (c) =

   $[        ,        ,         ]

(a)      Consolidated Net Income determined for such period:

   $[        ,        ,        ]

(b)      in each case, only to the extent deducted in determining such
Consolidated Net Income for such period (and in each case determined on a
consolidated basis for Borrower and its Restricted Subsidiaries in accordance
with GAAP) the sum of the following amounts for such period:

   $[        ,        ,         ]

(i) Consolidated Interest Expense, including, amortization of debt discount,
debt issuance costs, commissions, discounts and other fees and charges
associated with Indebtedness (including commitment and administrative fees and
charges with respect to Indebtedness):

   $[        ,        ,         ]

 

EXHIBIT C-B-2



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds):

   $[        ,        ,         ]

(iii) depreciation and amortization:

   $[        ,        ,         ]

(iv) losses (or minus any gains) realized upon the sale or other disposition of
any asset that is not sold or disposed of in the ordinary course of business and
any loss (or minus any gain) realized upon the sale or other disposition of any
Equity Interest of any Person:

   $[        ,        ,         ]

(v) unusual, extraordinary or non-recurring, charges, expenses or losses:

   $[        ,        ,         ]

(vi) any losses from an early extinguishment of indebtedness:

   $[        ,        ,         ]

(vii) all other non-cash charges, non-cash expenses or non- cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period):

   $[        ,        ,         ]

(viii) non-cash compensation expenses from equity based compensation, including,
without limitation, stock, options to purchase stock and stock appreciation
rights issued to the management, employees or board members of Borrower:

   $[        ,        ,         ]

(ix) any unrealized losses (or minus any unrealized gains) in respect of Hedge
Agreements:

   $[        ,        ,         ]

(x) transaction fees, costs and expenses related to (A) any issuance of
Securities, (B) any disposition of divisions, lines of business (including the
Securities of any Subsidiary and any Asset Sale), (C) any Permitted Acquisition,
and (D) any recapitalization or the incurrence, amendment, modification or
repayment of Indebtedness (in each case of clauses (A) through (D), whether or
not successful), including, without limitation all Transaction Costs:

   $[        ,        ,         ]

 

EXHIBIT C-B-3



--------------------------------------------------------------------------------

(xi) restructuring and integration costs (which for the avoidance of doubt,
shall include retention, severance, systems establishment costs, contract
termination costs, including future lease commitments, and costs to consolidate
facilities and relocate employees); provided that such amounts (other than any
such restructuring and integration costs arising from the sale or disposition of
the Specified Assets) shall not exceed 7.5% of Consolidated Adjusted EBITDA for
such period (before giving effect to such adjustment):

   $[        ,        ,         ]

(xii) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any Permitted
Acquisition:

   $[        ,        ,         ]

(xiii) operating expense reductions and other operating improvements or
synergies reasonably expected to result from any acquisitions, divestitures,
restructuring, cost savings initiatives and other similar initiatives taken
after the Closing Date, provided that (i) such operating expense reductions,
operating improvements or synergies are reasonably identifiable and factually
supportable and (ii) such actions have been taken or are to be taken (in the
good faith determinations by the Borrower and evidenced by a certificate of a
Financial Officer of the Borrower) within 12 months after such transaction or
initiative is consummated or commenced; provided further that such amounts
(other than any such restructuring and integration costs arising from the sale
or disposition of the Specified Assets) shall not exceed 7.5% of Consolidated
Adjusted EBITDA for such period (before giving effect to such adjustment):

   $[        ,        ,         ]

(xiv) Insurance Loss Addbacks:

   $[        ,        ,         ]

(c)    The sum of (i) and (ii) below:

   $[        ,        ,         ]

 

EXHIBIT C-B-4



--------------------------------------------------------------------------------

(i) all non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period):

   $[        ,        ,         ]

(ii) any Insurance Loss Deduction:

   $[        ,        ,         ]

6.      Consolidated Net Income2: (a)—(b) =

   $[        ,        ,         ]

(a)    the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries for such period determined on a consolidated basis in conformity
with GAAP:

   $[        ,        ,         ]

(b)    the sum (without duplication) of (i) through (v) below:

   $[        ,        ,         ]

(i) the net income (or loss) of any Person that is not a wholly-owned Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (ii) below) any of
its Restricted Subsidiaries:

   $[        ,        ,         ]

(ii) the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary:

   $[        ,        ,         ]

(iii) any gains (or losses) attributable to Asset Sales:

   $[        ,        ,         ]

(iv) any unusual, extraordinary or non recurring gains (but not losses):

   $[        ,        ,         ]

 

2 

In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.

 

EXHIBIT C-B-5



--------------------------------------------------------------------------------

      (v) the cumulative effect of a change in accounting principles:     
$[        ,        ,        ]    

7.

   Consolidated Interest Expense: (a) - (b) =     
$[        ,        ,        ]        (a)    total interest expense (including
the interest component of Capital Leases determined in accordance with GAAP and
capitalized interest) of Borrower and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Borrower and
its Restricted Subsidiaries, including all commissions, discounts and other fees
and charges owed with respect to letters of credit, and giving effect to any net
payments under Interest Rate Agreements:      $[        ,        ,        ]    
   (b)    the sum of (i) and (ii) below:      $[        ,        ,        ]    
      (i) any amount not payable in Cash during the applicable period (including
any such amounts attributable to original issue discount):     
$[        ,        ,        ]           (ii) any one time financing fees,
including, without limitation, any amounts referred to in Section 2.11(d) or
(e) of the Credit Agreement payable on or before the Closing Date:     
$[        ,        ,        ]    

8.

   Consolidated Fixed Charges: (a) + (b) + (c) + (d) + (e) =     
$[        ,        ,        ]3       (a)    Consolidated Interest Expense for
such period:      $[        ,        ,        ]        (b)    scheduled
amortization payments made during such period on account of principal of
Indebtedness of the Borrower or any of its Restricted Subsidiaries (including
scheduled amortization principal payments in respect of any Term Loans but
excluding the Revolving Loans):      $[        ,        ,        ]        (c)   
income taxes paid in cash during such period:     
$[        ,        ,        ]    

 

 

3 

The sum should be calculated without duplication.

 

EXHIBIT C-B-6



--------------------------------------------------------------------------------

   (d)    Consolidated Capital Expenditures paid in cash during such period
(excluding the principal amount of Indebtedness incurred during such period to
finance such expenditures, but including any repayments of such Indebtedness
incurred during such period:      $[        ,        ,        ]       (e)   
Restricted Payments consisting of dividends or distributions to holders of
Borrower’s common stock paid in cash during such period:     
$[        ,        ,        ]    9.    Consolidated Capital Expenditures: (a) -
(b) =      $[        ,        ,         ]       (a)    the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, reflected
in the consolidated statement of cash flows of Borrower and its Restricted
Subsidiaries:      $[        ,        ,        ]       (b)    the sum of
(i) through (iv) below:      $[        ,        ,        ]          (i) any
expenditures which constitute a Permitted Acquisition permitted under
Section 6.06 of the Credit Agreement:      $[        ,        ,         ]      
   (ii) any expenditures to the extent financed with Net Asset Sale Proceeds of
an Asset Sale pursuant to Section 2.14 of the Credit Agreement:     
$[        ,        ,         ]          (iii) any expenditures to the extent
financed with Net/Insurance Condemnation Proceeds of a Casualty Event pursuant
to Section 2.14 of the Credit Agreement:      $[        ,        ,         ]   
      (iv) the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
substantially concurrent sale of used or surplus equipment:     
$[        ,        ,         ]   

 

EXHIBIT C-B-7



--------------------------------------------------------------------------------

   10.    Total Utilization of Revolving Commitments: (a) + (b) + (c) =     
$[        ,        ,         ]          (a)    the aggregate principal amount of
all outstanding Revolving Loans (other than Revolving Loans made for the purpose
of repaying any Refunded Swing Line Loans or reimbursing Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied):     
$[        ,        ,        ]          (b)    the aggregate principal amount of
all outstanding Swing Line Loans:      $[        ,        ,         ]         
(c)    the Letter of Credit Usage:      $[        ,        ,        ]   

 

EXHIBIT C-B-8



--------------------------------------------------------------------------------

EXHIBIT D

TO CREDIT AND GUARANTY AGREEMENT

[Reserved]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E

TO CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein (including in Annex 1 attached
hereto) shall have the meanings given to them in the Credit Agreement identified
below (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:    2.    Assignee:                                 
                               [and is a Lender/an affiliate of    a Lender/an
                                                    Approved Fund1 ] 3.   
Borrower:    Cypress Semiconductor Corporation 4.    Administrative Agent:   
Morgan Stanley Senior Funding, Inc., as the administrative       agent under the
Credit Agreement

 

 

1 

Select if applicable

 

EXHIBIT E-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit and Guaranty Agreement, dated as of June 26,
2012,       by and among Cypress Semiconductor Corporation, a       Delaware
corporation, the guarantors from time to time       party thereto, the lenders
from time to time party thereto,       Morgan Stanley Senior Funding, Inc., as
administrative       agent and as collateral agent, the other Agents from time
to       time party thereto and Morgan Stanley Bank, N.A., as       Issuing Bank
6.    Assigned Interest:   

 

Facility Assigned2

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage  Assigned
of
Commitment/Loans3      $                    $                                  
%     $                    $                                   %     $
                   $                                   % 

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]        [NAME OF ASSIGNEE]            Notices:      Notices:  

 

       

 

 

 

       

 

 

 

       

 

  Attention:         Attention:   Telecopier:         Telecopier:          

with a copy to:

     with a copy to:  

 

       

 

 

 

       

 

 

 

       

 

  Attention:         Attention:   Telecopier:         Telecopier:              
     

Wire Instructions:

     Wire Instructions:

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Loan
Commitment”, “Term Loan Commitment”, etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Title:  

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:  

 

EXHIBIT E-3



--------------------------------------------------------------------------------

Consented to:

[MORGAN STANLEY BANK, N.A.,

    as Issuing Bank

 

By:     Title:  

MORGAN STANLEY SENIOR FUNDING, INC.,

    as Swing Line Lender

 

By:     Title:   ]4

[MORGAN STANLEY SENIOR FUNDING, INC.,

    as Administrative Agent

 

By:     Title:   ]5

[CYPRESS SEMICONDUCTOR CORPORATION

 

By:     Title:   ]6

 

 

4 

To be added only if the Assigned Interest is a Revolving Loan or a Revolving
Commitment.

5 

To be added only if the consent of the Administrative Agent is required by
Section 11.06 of the Credit Agreement.

6 

To be added only if the consent of the Borrower is required by Section 11.06 of
the Credit Agreement.

 

EXHIBIT E-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents, or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

EXHIBIT E-5



--------------------------------------------------------------------------------

  2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

  2.1 From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

  3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Assignment. This Assignment and the rights and obligations
of the parties hereunder (including, without limitation, any claims sounding in
contract law or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to conflict of laws principles thereof that would result in the
application of any law other than the law of the State of New York.

[Remainder of page intentionally left blank]

 

EXHIBIT E-6



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement, dated as of
June 26, 2012 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Cypress Semiconductor
Corporation, a Delaware corporation (“Borrower”), the guarantors from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
Morgan Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
(iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) it is not conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

  [NAME OF LENDER]   By:       Name:     Title:      

Date:             , 20[     ]

 

EXHIBIT F-1



--------------------------------------------------------------------------------

U.S TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement, dated as of
June 26, 2012 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Cypress Semiconductor
Corporation, a Delaware corporation (“Borrower”), the guarantors from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
Morgan Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/members is a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) none of its partners/members is
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:             , 20[     ]

 

EXHIBIT F-2



--------------------------------------------------------------------------------

U.S TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement, dated as of
June 26, 2012 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Cypress Semiconductor
Corporation, a Delaware corporation (“Borrower”), the guarantors from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
Morgan Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) it is not
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:             , 20[     ]

 

EXHIBIT F-3



--------------------------------------------------------------------------------

U.S TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement, dated as of
June 26, 2012 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Cypress Semiconductor
Corporation, a Delaware corporation (“Borrower”), the guarantors from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
Morgan Stanley Senior Funding, Inc., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/members is a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) none of its partners/members is
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:             , 20[     ]

 

EXHIBIT F-4



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

[                    ], 2012

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [            ] of Cypress Semiconductor Corporation, a Delaware
corporation (“Borrower”).

2. I have reviewed the terms of Article 3 of the Credit and Guaranty Agreement,
dated as of June 26, 2012 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Borrower, the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank, and the definitions and
provisions contained in such Credit Agreement relating thereto, and in my
opinion I have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Borrower and not in my individual capacity, that as of the
date hereof:

 

  (i) each Credit Party has obtained all Governmental Approvals and all consents
of other Persons, in each case that are necessary to consummate the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect;

 

  (ii) there does not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or, to
the knowledge of Borrower, threatened in writing in any court or before any
arbitrator or Governmental Authority that, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

  (iii)

the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of

 

EXHIBIT G-1-1



--------------------------------------------------------------------------------

the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and

 

  (iv) no event has occurred and is continuing or would result from the
consummation of any applicable Credit Extension that would constitute an Event
of Default or a Default.

[Remainder of page intentionally left blank]

 

EXHIBIT G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION    Name: Title:

 

EXHIBIT G-1-3



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

[                    ], 2012

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [title of a Financial Officer] of Cypress Semiconductor Corporation,
a Delaware corporation (“Borrower”).

2. Reference is made to that certain Credit and Guaranty Agreement, dated as of
June 26, 2012 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, the guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

3. I have reviewed the Credit Agreement and other Credit Documents and the
contents of this Solvency Certificate and, in connection herewith, have reviewed
such other documentation and information and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

4. Based upon my review and examination described in paragraph 3 above, I
certify in my capacity as an officer of Borrower and not in any individual
capacity that as of the date hereof, after giving effect to the transactions
contemplated by the Credit Agreement and the other Credit Documents and the
incurrence of all Indebtedness and Obligations being incurred in connection
therewith, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are and will be Solvent.

[Remainder of page intentionally left blank]

 

EXHIBIT G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION    Name: Title: [Financial Officer]

 

 

EXHIBIT G-2-2



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [                    ] (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as of June 26, 2012 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Cypress
Semiconductor Corporation, a Delaware corporation (“Borrower”), the guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

Section 1. Pursuant to Section 5.09 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct in all material respects as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
have been true and correct in all material respects on and as of such earlier
date; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c) agrees to irrevocably and unconditionally guaranty to Administrative Agent
for the ratable benefit of the Beneficiaries the due and punctual payment in
full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with Article 8 of the Credit Agreement.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given in pursuant to Section 11.01 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS
AND PROVISIONS OF SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY
REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]    Name: Title: [Authorized Officer]

Address for Notices:

 

 

 

 

 

 

 

 

Attention:

Telecopier

with a copy to:

 

 

 

 

 

 

 

 

Attention:

Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

By:    

Name:

Title:

 

 

 

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

[Attached separately]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

INTERCOMPANY NOTE

Dated: [                    ]

FOR VALUE RECEIVED, each undersigned entity (collectively, the “Group Members”
and each, a “Group Member”) that is a party to this intercompany promissory note
(this “Promissory Note”) as a Payor (as defined below) promises to pay to the
order of such other Group Member that makes loans to such Group Member (each
Group Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money of the United States of America, in immediately available funds
and at the appropriate office of the Payee, the aggregate unpaid principal
amount of all loans and advances heretofore and hereafter made by such Payee to
such Payor and any other Indebtedness for borrowed money now or hereafter owing
by such Payor to such Payee as shown either on Schedule A attached hereto (and
any continuation thereof) or in the books and records of such Payee. The failure
to show any such Indebtedness or any error in showing such Indebtedness shall
not affect the obligations of any Payor hereunder. Capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Credit and Guaranty Agreement, dated as of June 26, 2012 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Cypress Semiconductor Corporation, a Delaware corporation, the guarantors from
time to time party thereto, the lenders from time to time party thereto, Morgan
Stanley Senior Funding, Inc., as administrative agent and as collateral agent
(together with its permitted successors in such capacity, “Collateral Agent”),
the other Agents from time to time party thereto and Morgan Stanley Bank, N.A.,
as Issuing Bank.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the Payor and the Payee. Interest shall be due and payable at such
times and subject to such terms, including applicable interest rates, as may be
agreed upon in writing from time to time by the Payor and the relevant Payee.
The Payor, and any endorser of this Promissory Note hereby, waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

EXHIBIT J-1



--------------------------------------------------------------------------------

This Promissory Note has been pledged by each Payee that is a Credit Party to
the Collateral Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Credit Documents to which such Payee
is a party. Each Payor acknowledges and agrees that the Collateral Agent and the
other Secured Parties may exercise all the rights of each Payee that is a Credit
Party under this Promissory Note and will not be subject to any abatement,
reduction, recoupment, defense, setoff or counterclaim available to such Payor.

Each Payee agrees that any and all claims of such Payee against the Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
all of the Obligations (other than contingent indemnification obligations for
which no claim has been made and Obligations under or in respect of Secured
Hedge Agreements) have been paid in full in immediately available funds or have
been cancelled, expired or cash collateralized and all Commitments have been
terminated and no Letters of Credit are outstanding; provided, that the Payor
may make payments to the applicable Payee so long as no Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by a Payee pursuant to this Promissory Note shall be received by
the Payor subject to the provisions of the Credit Documents. Notwithstanding any
right of any Payee to ask, demand, sue for, take or receive any payment from the
Payor, all rights and Liens of such Payee, whether now or hereafter arising and
howsoever existing, in any property of the Payor (whether constituting part of
the security or collateral given to any Secured Party to secure payment of all
or any part of the Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Secured Parties in such property. Except as
expressly permitted by the Credit Documents, the Payees shall have no right to
possession of any such property or to foreclose upon, or exercise any other
remedy in respect of, any such property, whether by judicial action or
otherwise, until all of the Obligations (other than contingent indemnification
obligations for which no claim has been made and Obligations under or in respect
of Secured Hedge Agreements) have been paid in full in immediately available
funds or have been cancelled, expired or cash collateralized and all Commitments
have been terminated and no Letters of Credit are outstanding.

Except as expressly permitted by the Credit Documents, if all or any part of the
property of the Payor, or the proceeds thereof, is subject to any distribution,
division or application to the creditors of the Payor, whether partial or
complete, voluntary or involuntary, by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
similar action or proceeding, or if the business of the Payor is dissolved or if
all or substantially all of the property of the Payor is sold, then, and in any
such event:

 

EXHIBIT J-2



--------------------------------------------------------------------------------

  (a) Any payment or distribution of any kind or character, whether in cash or
other property which shall be payable or deliverable upon or with respect to any
indebtedness of the Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Collateral Agent for application to any of the
Obligations, due or to become due, until all of the Obligations (other than
contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements) have been paid in
full in immediately available funds or have been cancelled, expired or cash
collateralized and all Commitments have been terminated and no Letters of Credit
are outstanding;

 

  (b) Each Payee irrevocably authorizes, empowers and appoints the Collateral
Agent as such Payee’s attorney-in-fact (which appointment is coupled with an
interest and is irrevocable) to demand, sue for, collect and receive every such
payment or distribution and give acquittance therefor and to make and present
for and on behalf of such Payee such proofs of claim and take such other action,
in the Collateral Agent’s own name or in the name of such Payee or otherwise, as
the Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note; and

 

  (c) Each Payee agrees to execute, verify, deliver and file any such proofs of
claim in respect of the Payor Indebtedness reasonably requested by the
Collateral Agent. The Collateral Agent may vote such proofs of claim in any such
proceeding (and the Payee shall to be entitled to withdraw such vote), receive
and collect any and all dividends or other payments or disbursements made on
Payor Indebtedness in whatever form the same may be paid or issued and apply the
same on account of any of the Obligations in accordance with the Credit
Agreement.

Upon the occurrence and during the continuation of any Event of Default, should
any payment, distribution, security or other investment property or instrument
or any proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Obligations (other
than contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements) have been performed
and paid in full in cash in immediately available funds and all commitments to
extend credit under any Credit Document have expired or been terminated, such
Payee shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties, and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of such Payee where necessary or
advisable in the

 

EXHIBIT J-3



--------------------------------------------------------------------------------

Collateral Agent’s judgment), for application to any of the Obligations in
accordance with the Credit Agreement and, until so delivered, the same shall be
segregated from the other assets of such Payee and held in trust by such Payee
as the property of the Collateral Agent, for the benefit of the Secured Parties.
If such Payee fails to make any such endorsement or assignment to the Collateral
Agent, the Collateral Agent or any of its officers, employees or representatives
are hereby irrevocably authorized to make the same.

The Secured Parties shall be third party beneficiaries of the subordination
provisions contained herein and shall be entitled to enforce such subordination
provisions.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS
AND PROVISIONS OF SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY
REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT J-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Payors have caused this Promissory Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

[PAYORS] By:      

Name:

Title:

 

EXHIBIT J-5



--------------------------------------------------------------------------------

Schedule A to

Intercompany Note

TRANSACTIONS UNDER

INTERCOMPANY NOTE

 

Date  

Name of

Payee

 

Amount of

Advance

This Date

  

Amount of
Principal

Paid This

Date

  

Outstanding
Principal

Balance

from Payor

to Payee

This Date

  

Notation

Made By

 

 

 

EXHIBIT J-6



--------------------------------------------------------------------------------

Schedule B to

Intercompany Note

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                          all of its right, title and
interest in and to the Intercompany Note, dated                      (amended,
amended and restated, supplemented, restated, replaced, refinanced or otherwise
modified from time to time, the “Promissory Note”), made by the Payors signatory
thereto, and payable to the undersigned. This endorsement is intended to be
attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

Dated:                     

 

[PAYEES – CREDIT PARTIES ONLY] By:      

Name:

Title:

 

EXHIBIT J-7



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [            , 20    ] (this “Agreement”),
by and among Cypress Semiconductor Corporation (“Borrower”), [NEW REVOLVING/TERM
LOAN LENDERS] (each a “Lender” and collectively the “Lenders”) and Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity,
“Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of June 26, 2012 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, the guarantors
from time to time party thereto, the lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as Administrative Agent and as collateral
agent, the other Agents from time to time party thereto and Morgan Stanley Bank,
N.A., as Issuing Bank; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request an increase to the existing Revolving Loan Commitments and/or
request New Term Loan Commitments by entering into one or more Joinder
Agreements with the New Revolving Loan Lenders and/or New Term Loan Lenders, as
applicable.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents

 

EXHIBIT K-1



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Credit Documents as are delegated to Administrative Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

 

1. Applicable Margin. The Applicable Margin for each Series [    ] New Term Loan
shall mean, as of any date of determination, [        ]% per annum

 

2. Principal Payments. Borrower shall make principal payments on the Series
[    ] New Term Loans in installments on the dates and in the amounts set forth
below:

 

(A)

Payment

Date

  

(B)

Scheduled

Repayment of

Series [    ] New Term Loans

   $                       

$                    

  

$                    

  

$                    

  

$                    

  

$                    

  

$                    

   $                        $                        $                       
$                        $                        $                       
$                    

TOTAL

   $                    

 

1 

Insert completed items 1-7 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.23 of the Credit Agreement.

 

EXHIBIT K-2



--------------------------------------------------------------------------------

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the [Series [    ]] New Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the [Series [    ]]
New Term Loans in accordance with Sections 2.12, 2.13 and 2.14 of the Credit
Agreement respectively.

 

4. Prepayment Fees. Borrower agrees to pay to each [New Term Loan Lender] the
following prepayment fees, if any: [            ].

[Insert other additional prepayment provisions with respect to New Term Loans]

 

5. Other Fees. Borrower agrees to pay each [New Term Loan Lender] [New Revolving
Lender] its Pro Rata Share of an aggregate fee equal to [            ,         ]
on [            ,         ].

 

6. Proposed Borrowing. This Agreement represents Borrower’s request to borrow
[Series [    ] New Term Loans] from New Term Loan Lender as follows (the
“Proposed Borrowing”):

 

  a. Business Day of Proposed Borrowing:                                     ,
                

 

EXHIBIT K-3



--------------------------------------------------------------------------------

 

b.      Amount of Proposed Borrowing2: $

c.      Interest rate option:

       ¨   

a.      Base Rate Loan(s)

       ¨   

b.      Eurodollar Rate Loans with an initial Interest Period of
            month(s)

 

7.

[New Lenders. Each [New Term Loan Lender] [New Revolving Loan Lender]
acknowledges and agrees that upon its execution of this Agreement [and the
making of [New Term Loans] Series     New Term Loans] that such [New Term Loan
Lender] [New Revolving Loan Lender] shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]3

 

8. Credit Agreement Governs. Except as set forth in this Agreement, [New
Revolving Loans] [Series [    ] New Term Loans] shall otherwise be subject to
the provisions of the Credit Agreement and the other Credit Documents.

 

9. Borrower’s Certifications. By its execution of this Agreement, Borrower
hereby certifies that:

 

  i. both before and after giving effect to the Proposed Borrowing, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

  ii. the representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

 

2 

Pursuant to Credit Agreement Section 2.23(a), such amount may not be in excess
of $250,000,000 in the aggregate and may not be less than $10,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent).

3 

Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT K-4



--------------------------------------------------------------------------------

  iii. no event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default;

 

  iv. Borrower and its Restricted Subsidiaries are in pro forma compliance with
each of the covenants set forth in Article 7 of the Credit Agreement as of the
last day of the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
of the Credit Agreement after giving effect to the [New Revolving Loan
Commitments] [New Term Loan Commitments]; and

 

  v. the pro forma Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement after
giving effect to the [New Revolving Loan Commitments] [New Term Loan
Commitments] is less than 2.50 to 1.00.

 

10. Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that Borrower shall deliver or cause to be delivered the following
legal opinions and other documents, each as reasonably requested by
Administrative Agent in connection with this Agreement: [            ].

 

11. Eligible Assignee. By its execution of this Agreement, each [New Term Loan
Lender] [New Revolving Loan Lender] represents and warrants that it is an
Eligible Assignee.

 

12. Notice. For purposes of the Credit Agreement, the initial notice address of
each [New Term Loan Lender] [New Revolving Loan Lender] shall be as set forth
below its signature below.

 

13.

Use of Proceeds. The proceeds of the [[Series [        ]] New Term Loans] [New
Revolving Loans] shall be applied by Borrower for working capital and general
corporate purposes of Borrower and its Restricted Subsidiaries, including
Permitted Acquisitions and Restricted Payments permitted by the Credit
Agreement. No portion of the proceeds of any Credit Extension shall

 

EXHIBIT K-5



--------------------------------------------------------------------------------

be used in any manner that causes or could reasonably be expected to cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

 

14. Non-US Lenders. For each [New Revolving Loan Lender] [New Term Loan Lender]
that is a Non-US Lender, delivered herewith to Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such [New Revolving Loan Lender] [New Term
Loan Lender] may be required to deliver to Administrative Agent pursuant to
subsection 2.20 of the Credit Agreement.

 

15. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the [Series [    ] New Term Loans] [New
Revolving Loans] made by [New Term Loan Lenders] [New Revolving Loan Lenders] in
the Register.

 

16. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

17. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

18. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT K-6



--------------------------------------------------------------------------------

19. CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.

 

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

EXHIBIT K-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [            ,
        ].

 

[NAME OF LENDER] By:                           
                                                                       Name:  
Title:  

Notice Address:

 

Attention:

Telephone:

Facsimile:

 

CYPRESS SEMICONDUCTOR CORPORATION By:                           
                                                                       Name:
Title: [Authorized Officer]

 

EXHIBIT K-8



--------------------------------------------------------------------------------

[Consented to by:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and

Swing Line Lender

By:                                                                     
                             Name:   Title:  

 

MORGAN STANLEY BANK, N.A.,

as Issuing Bank

By:                                                                     
                             Name:   Title:   ]

 

EXHIBIT K-9



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

   Amount  

[                ]

   [New Term Loan Commitment] [New Revolving Loan Commitment]               $
                      Total: $                

 

EXHIBIT K-10



--------------------------------------------------------------------------------

EXHIBIT L-1 TO

CREDIT AND GUARANTY AGREEMENT

 

LOGO [g373659g01o36.jpg]

Form of Application and Agreement for Irrevocable Standby Letter of Credit TO:
Morgan Stanley Bank, N.A. (“Bank”) Fax: 212-507-5010 Phone: 443-627-4555 NOTE:
To properly complete this document the “TAB” key must be used to navigate to and
from all form fields. Please type applications to ensure legibility and
accuracy. Handwritten applications will not be accepted. We reserve the right to
return applications for clarification. Date: mm/dd/yyyy The undersigned
Applicant hereby requests Bank to issue an Irrevocable Standby Letter of Credit
(the “Credit”) substantially as set forth below. In issuing the Credit, Bank is
expressly authorized to make such changes from the terms herein below set forth
as it, in its sole discretion, may deem advisable. Applicant (Full Name &
Address): Advising Bank (Designate name & address only if desired): Cypress
Semiconductor Corporation 198 Champion Court San Jose, California 95134
Beneficiary (Full Name & Address): Amount in Figures: (All Credits must be in US
$) Contact: Telephone: Fax: Amount in Words: Expiration Date: mm/dd/yyyy Y or N
Allow for partial draws on this Letter of Credit. Y or N Expiry date to be
automatically extendable “evergreen” every one year , with a 60 days
notification for non-extension (i.e.: 60 days), with a final expiry date of
mm/dd/yyyy. Please note expiration date cannot exceed one year; if no expiration
date is specified it will be one year from issuance. Y or N Allow this Letter of
Credit to be transferrable. Credit to be available for payment against
Beneficiary’s draft(s) at sight drawn on Bank or its correspondent at Bank’s
option accompanied by the following documents: A statement, issued on the
letterhead of the Beneficiary, purportedly signed by an authorized individual,
stating that (please state below wording to appear on the statement): Issue
substantially in form of attached specimen.

 

EXHIBIT L-1-1



--------------------------------------------------------------------------------

 

LOGO [g373659g13s12.jpg]

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS APPLICATION, IF ANY, IS
IN VIOLATION OF U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS OR ANY
APPLICABLE LAW. Each Applicant signing below affirms that it has fully read and
agrees to this Application and to Applicant’s letter of credit reimbursement
agreement attached which is referred to as the “Continuing Letter of Credit
Agreement.” In consideration of the Bank’s issuance of the Credit, the Applicant
agrees to be bound by the Agreement set forth in this and in the attached
Continuing Letter of Credit Agreement on the following pages (even if the
following pages are not attached to the Application) delivered to the Bank.
Documents may be forwarded to the Bank by the Beneficiary, or the negotiating
bank, in one mail. Bank may forward documents to Applicant if specified above,
in one mail. Applicant understands and agrees that this Credit will be subject
to the Uniform Customs and Practice for Documentary Credits of the International
Chamber of Commerce, Publication 600 or any subsequent version currently in
effect and in use by Bank (“UCP”) or to the International Standby Practices of
the International Chamber of Commerce, Publication 590 or any subsequent version
currently in effect and in use by Bank (“ISP98”), at Bank’s discretion. Name of
Applicant: Cypress Semiconductor Corporation Address: 198 Champion Court San
Jose, California 95134 Customer Contact: Email Address: Authorized Signature
(Title): Authorized Signature (Title): Phone Number: ( ) - BANK USE ONLY
Approved (Authorized Signature): X Date: Approved (Print name and title): City:
Phone #: ( ) - Employee Email We have interpreted this Standby Letter of Credit
as a Financial obligation or a Performance obligation. Other (please explain):
For any questions regarding this transaction, please contact: Approver Applicant
Directly Other Specify:

 

EXHIBIT L-1-2



--------------------------------------------------------------------------------

EXHIBIT L-2 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF LETTER OF CREDIT

[Issue Date]

ISSUING BANK

Morgan Stanley Bank, N.A.

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Attention: Letter of Credit Department

Telephone: (443) 627-4555

Fax: (212) 507-5010

BENEFICIARY

 

 

 

 

Attention:                                 

Telephone:                                   

Fax:                             

Date of Expiration: [            ] Expiration Date not to exceed one year

REF: IRREVOCABLE STANDBY LETTER OF CREDIT NO. [                    ]

This Irrevocable Standby Letter of Credit (the “Letter of Credit”) is hereby
issued in favor of [                    ] with a business address of
[                    ] (hereinafter called “you” or the “Beneficiary”) for the
account of Cypress Semiconductor Corporation with a business address of 198
Champion Court, San Jose, California 95134 (hereinafter called the “Applicant”)
for an amount not to exceed in the aggregate USD[            ] (U.S.
$        .    ) (the “Stated Amount”). This Letter of Credit is effective
immediately and will expire on [            ] (the “Expiration Date”).
Expiration Date not to exceed one year.

We hereby engage with you that demands for payment made by presentation of the
following document(s):

(a) Demand for payment of an amount available under this Letter of Credit in the
form of Attachment A completed and signed by Beneficiary and (b) this Letter of
Credit (including any amendments);

 

EXHIBIT L-2-1



--------------------------------------------------------------------------------

presented under and in compliance with the terms of this Letter of Credit will
be duly honored if received by us on a Business Day at or before 3:00 p.m., New
York time, on or before the Expiration Date specified above, at the specified
address above (or such other office which may be designated by us in a written
notice delivered to you at the above address), by physical or overnight
delivery. If a demand for payment is made by you hereunder at or prior to 1:00
pm, New York City time, on a Business Day, and provided that such demand for
payment and the documents presented in connection therewith conform to the terms
and conditions hereof, payment shall be made to you of the amount demanded, on
the third (3rd) Business Day following the date of receipt of such demand for
payment; and if a demand is made by you hereunder after 1:00 pm, New York City
time, on a Business Day, and provided that such demand for payment and the
documents presented in connection therewith conform to the terms and conditions
hereof, payment shall be made to you of the amount demanded, on the fourth
(4th) Business Day following the date of receipt of such demand for payment. As
used herein, the term “Business Day” means a day on which we are open in the
State of New York to conduct our letter of credit business and on which banks
are not authorized or required by law or executive order to close in the State
of Maryland. Notwithstanding any provision to the contrary in ISP 98 (as
hereinafter defined), if the Date of Expiration is not a Business Day then such
date shall be automatically extended to the next succeeding date that is a
Business Day.

Payment under this Letter of Credit shall be made in immediately available funds
by wire transfer to such account as may be designated by Beneficiary in the
applicable drawing request and accompanying payment instructions. By paying to
you or your account an amount demanded we make no representation as to the
correctness of the amount demanded or the purpose therefore.

Partial payments or demands for payments are/are not permitted.

Upon the earlier to occur of (a) payment to you or to your account of the Stated
Amount pursuant to your demand or (b) the expiration of this Letter of Credit,
we shall be fully discharged of our obligations to you.

We may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

This Letter of Credit is not transferable and neither this Letter of Credit nor
any rights under it may be assigned by Beneficiary.

This Letter of Credit sets forth in full terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference any document or
instrument.

All inquiries regarding this Letter of Credit and all correspondence and
requests for drawings under this Letter of Credit should be directed to the
Letter of Credit Department at the phone number or address referenced above, as
applicable.

 

EXHIBIT L-2-2



--------------------------------------------------------------------------------

To the extent not inconsistent with the express terms hereof, this Letter of
Credit is subject to the International Standby Practices, International Chamber
of Commerce Publication No. 590 (the “ISP 98”). This Letter of Credit shall be
deemed to be a contract made under the law of the State of New York and shall,
as to matters not governed by ISP 98, be governed by and construed in accordance
with the law of such State without regard to any conflicts of law provisions.

Yours faithfully,

 

MORGAN STANLEY BANK, N.A. By:    

Name:                                                                  
                   

Title:                                                                  
                      

 

 

 

EXHIBIT L-2-3



--------------------------------------------------------------------------------

ATTACHMENT A (Demand for Sight Payment)

                    ,         

ISSUING BANK

Morgan Stanley Bank, N.A.

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Telephone: (443) 627-4555

Fax: (212) 507-5010

Attention: Letter of Credit Department

 

  Re: Morgan Stanley Bank, N.A. Irrevocable Standby Letter of Credit No. (Ref.
No. [                    ]) (“Letter of Credit”)

The undersigned Beneficiary demands payment of USD                     AND
    /100 DOLLARS (U.S. $            .    ) under the Letter of Credit.

Beneficiary represents, warrants, certifies and promises that Applicant is in
default under that certain                     , dated             , 20    (the
“Agreement”), between Applicant and Beneficiary, Beneficiary is entitled in
accordance with the terms and conditions of the Agreement to draw the amount
requested hereunder, the amount of this drawing remains due and owing under such
Agreement, and any applicable notice periods and grace periods pertaining to
such payment under the Agreement have expired.

Beneficiary further represents, warrants, certifies and promises that the
proceeds from this demand under the Letter of Credit will be used to satisfy
Applicant’s obligations under such Agreement to Beneficiary.

Payment should be made to the account and pursuant to the wire transfer
instructions attached hereto.

This demand is made as of the date hereof.

 

Yours faithfully,   By:    

Name:                                                                  
                   

Title:                                                                  
                      

Attachments: Beneficiary’s Wiring Instructions

 

EXHIBIT L-2-4